EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 5, 2012 and is
entered into by and between AMERICAN SUPERCONDUCTOR CORPORATION, a Delaware
corporation (“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a
Maryland corporation (“Lender”).

RECITALS

A. Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of $10,000,000 (the “Term Loan”);

B. Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party bank or other institution (including a
securities intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

“Advance” means the Term Advance.

“Advance Date” means the funding date of the Advance.

“Advance Request” means a request for the Advance in substantially the form of
Exhibit A.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Assignee” has the meaning given to it in Section 10.13.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the States of California and Massachusetts are
closed for business.

“Cash” means all cash and liquid funds including any customary cash equivalents.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after

 



--------------------------------------------------------------------------------

consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower or Subsidiary is the
surviving entity.

“Claims” has the meaning given to it in Section 10.10.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the property described in Section 3.

“Commitment Fee” means $50,000, which fee Borrower paid to Lender prior to the
Closing Date, and which is fully earned on the Closing Date.

“Confidential Information” has the meaning given to it in Section 10.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Event of Default” has the meaning given to it in Section 8.

“Facility Charge” means one percent (1.0%) of the sum of the Maximum Term Loan
Amount.

“Financial Statements” has the meaning given to it in Section 6.1.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

2



--------------------------------------------------------------------------------

“Heights Notes” shall have the meaning assigned to such term in Section 6.11.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Interest-Only Period” begins on the date of this Agreement and ends on
October 31, 2012.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

“Investment Policy” means that certain Investment Policy of Borrower, as amended
from time to time, provided that such investment policy (and any such amendment
thereto) has been approved in writing by Lender.

“Joinder Agreements” means for each domestic Subsidiary as required hereunder, a
completed and executed Joinder Agreement in substantially the form attached
hereto as Exhibit G.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advance made under this Agreement.

“Loan Documents” means this Agreement, the Note, the ACH Authorization, the
Account Control Agreements, the Joinder Agreements, all UCC Financing
Statements, the Warrant and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or condition (financial or otherwise)
of Borrower; or (ii) the ability of Borrower to perform the Secured Obligations
in accordance with the terms of the Loan Documents, or the ability of Lender to
enforce any of its rights or remedies with respect to the Secured Obligations;
or (iii) the Collateral or Lender’s Liens on the Collateral or the priority of
such Liens.

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

 

3



--------------------------------------------------------------------------------

“Maximum Term Loan Amount” means $10,000,000.

“Note” means the Term Note.

“Other Accounts” shall have the meaning assigned to such term in
Section 6.19(b).

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $1,000,000 outstanding at any time secured by a lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the cost of the Equipment financed with such
Indebtedness; (iv) Indebtedness to trade creditors incurred in the ordinary
course of business, including Indebtedness incurred in the ordinary course of
business with corporate credit cards and through adverse purchase agreements;
(v) Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations contained in supply arrangements in each case, incurred
in the ordinary course of business, (vii) customer deposits and advance payments
received in the ordinary course of business from customers for goods purchased
in the ordinary course of business; (vii) Indebtedness that also constitutes a
Permitted Investment; (viii) Subordinated Indebtedness; (ix) reimbursement
obligations in connection with letters of credit or surety bonds that are
secured by cash or cash equivalents (in an aggregate amount not to exceed
$50,000,000 at any time) and issued on behalf of Borrower in the ordinary course
of its business, (x) Indebtedness incurred in the ordinary course of business in
connection with foreign exchange, interest rate, and currency hedging
arrangements, (xi) other Indebtedness in an amount not to exceed $1,000,000 at
any time outstanding, (xii) extensions, refinancings and renewals of any items
of Permitted Indebtedness, provided that the principal amount is not increased
or the terms modified to impose materially more burdensome terms upon Borrower
or its Subsidiary, as the case may be; (xiii) Indebtedness secured by Permitted
Liens, and (xiv) intercompany Indebtedness as long as the Subsidiary obligor
under such Indebtedness has executed a Joinder Agreement.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof, (b) Investments, including investments in commercial paper, made
pursuant to Borrower’s Investment Policy, (c) certificates of deposit issued by
any bank with assets of at least $500,000,000 maturing no more than one year
from the date of investment therein, and (d) money market accounts;
(iii) repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $500,000
in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances in the ordinary course of business;
(ix) Investments in newly-formed Subsidiaries organized in the United States,
provided that such Subsidiaries enter into a Joinder Agreement promptly after
their formation by Borrower and execute such other documents as shall be
reasonably requested by Lender; (x) Investments consisting of capital
expenditures; (xi) Investments in subsidiaries organized outside of the United
States, provided that such Investments in cash do not exceed $15,000,000 in any
fiscal year, (xii) (a) Investments in joint ventures or strategic alliances as

 

4



--------------------------------------------------------------------------------

may be approved by Borrower’s Board of Directors, including the licensing of
technology, the development of technology or the providing of technical support
permitted hereunder, and (b) additional Investments in cash provided that
aggregate Investments under this clause (xii) do not exceed in the aggregate in
any fiscal year exceed $15,000,000.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens imposed pursuant to Section 430(k) of the Code or Section 303(k) of ERISA
or a violation of Section 436 of the Code or Section 206(g) of ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money liens and liens in
connection with capital leases securing Indebtedness permitted in clause
(iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due;
(xi) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets); (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property;
(xiv) Liens on cash or cash equivalents (that do not exceed $50,000,000 in the
aggregate at any time) securing obligations permitted under clause (ix) of the
definition of Permitted Indebtedness; (xv) Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clauses (i) through (xi) above; provided, that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness being extended,
renewed or refinanced (as may have been reduced by any payment thereon) does not
increase; and (xvi) licenses permitted hereunder.

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and exclusive licenses
approved by Borrower’s board of directors, or (iii) dispositions of worn-out,
obsolete or surplus Equipment at fair market value in the ordinary course of
business, and (iv) other Transfers of assets having a fair market value of not
more than $25,000,000 in the aggregate in any fiscal year, provided that the
Borrower shall receive the proceeds of any such Transfer and the Borrower’s
board of directors shall have determined that such Transfer is in Borrower’s
best interests and is for good and valuable consideration.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

5



--------------------------------------------------------------------------------

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (excluding the Warrant, any other warrant, or any investment by
Lender in connection with a subsequent financing or any other equity investment
by Lender in Borrower), including any obligation to pay any amount now owing or
later arising.

“Securities Purchase Agreement” has the meaning given to such term in
Section 6.11.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
reasonable discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls more
than 50% of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Term Advance” means the term loan made under this Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to 11% plus the percentage, if any, by which the “prime rate” as reported in The
Wall Street Journal for such day of calculation exceeds 3.75%.

“Term Loan Maturity Date” means December 1, 2014.

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Warrant” means the warrant entered into in connection with the Loan, dated as
of the date hereof, as may be amended, restated or modified from time to time.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “Subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, Subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied; provided, that, if at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in the
Loan Documents, and either Borrower or Lender shall so request, the Borrower and
Lender shall negotiate in good faith to amend such requirement to preserve the
original intent thereof in light of such change in GAAP. Unless otherwise
defined herein or in the other Loan Documents, terms that are used herein or in
the other Loan Documents and defined in the UCC shall have the meanings given to
them in the UCC.

 

6



--------------------------------------------------------------------------------

SECTION 2. THE LOAN

2.1 Term Loan.

(a) Advances. Subject to the terms and conditions of this Agreement, Lender will
make, and Borrower agrees to draw, a Term Advance of $10,000,000 on the Closing
Date.

(b) Advance Request. To obtain the Term Advance, Borrower shall complete, sign
and deliver an Advance Request and Term Note to Lender on the Closing Date.
Lender shall fund the Term Advance in the manner requested by the Advance
Request provided that each of the conditions precedent to such Term Advance is
satisfied as of the requested Advance Date.

(c) Interest. The principal balance of the Term Advance shall bear interest
thereon from such Advance Date at the Term Loan Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed. The Term Loan Interest Rate will change on the date the Prime
Rate changes from time to time, to the extent applicable.

(d) Payment. Borrower will make interest-only payments on the Term Advance,
beginning July 1, 2012, and continuing through the expiration of the
Interest-Only Period. Borrower shall repay the aggregate principal balance that
is outstanding upon expiration of the Interest-Only Period in 26 equal monthly
installments of principal, plus accrued interest (subject to any changes in the
Term Loan Interest Rate pursuant to the terms hereof), beginning the first
Business Day of the month after expiration of the Interest-Only Period, and
continuing on the first Business Day of each month thereafter. The entire Term
Loan principal balance and all accrued but unpaid interest hereunder, shall be
due and payable on Term Loan Maturity Date. Borrower shall make all payments
under this Agreement without setoff, recoupment or deduction and regardless of
any counterclaim or defense. Lender will initiate debit entries to Borrower’s
account as authorized on the ACH Authorization on each payment date of all
periodic obligations payable to Lender in respect of the Term Advance. Any
interest not paid when due shall be added to principal and thereafter bear
interest at the Term Loan Interest Rate, subject to increase, if applicable,
pursuant to Section 2.3.

2.2 Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of principal
outstanding on the Notes; second, after all principal is repaid, to the payment
of Lender’s accrued interest, costs, expenses, professional fees and any other
Secured Obligations; and third, after all Secured Obligations are repaid, the
excess (if any) shall be refunded to Borrower.

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date at no fault of the Lender, an amount equal to five percent (5%) of
the past due amount shall be payable on demand. In addition, upon the occurrence
and during the continuation of an Event of Default hereunder, all Secured
Obligations, including principal, interest, compounded interest, and
professional fees, shall, at Lender’s election, bear interest at a rate per
annum equal to the the Term Loan Interest Rate plus five percent (5%) per annum.

2.4 Prepayment. At its option upon at least 2 Business Days prior notice to
Lender, Borrower may prepay all or any part of the outstanding Advance by paying
the principal amount of the proposed prepayment, all accrued and unpaid interest
thereon, together with a prepayment charge equal to 3.0% of the amount being
prepaid if such Advance amounts are prepaid in any of the first twelve
(12) months following the Closing Date, (each, a “Prepayment Charge”). Borrower
agrees that the Prepayment Charge is a

 

7



--------------------------------------------------------------------------------

reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advance. Borrower shall prepay the outstanding amount of all principal
and accrued but unpaid interest through the prepayment date and the Prepayment
Charge upon a Change in Control.

2.5 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations,
or (iii) the date that the Secured Obligations become due and payable, Borrower
shall pay Lender a charge of $500,000. Notwithstanding the required payment date
of such charge, it shall be deemed earned by Lender as of the Closing Date.

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt, full and complete payment when due (whether on
the payment dates or otherwise) of all the Secured Obligations, Borrower grants
to Lender a security interest in all of Borrower’s right, title, and interest in
and to the following personal property whether now owned or hereafter acquired,
including the following (collectively, the “Collateral”): (a) Accounts and
Receivables; (b) Equipment; (c) Fixtures; (d) General Intangibles;
(e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h) Cash;
(i) Goods; and other tangible and intangible personal property of Borrower
whether now or hereafter owned or existing, leased, consigned by or to, or
acquired by, Borrower and wherever located; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing. Notwithstanding the foregoing, the Collateral does not include
(i) more than 65% of the presently existing and hereafter arising issued and
outstanding shares of capital stock owned by Borrower of any foreign Subsidiary
which shares entitle the holder thereof to vote for directors or any other
matter, and (ii) nonassignable licenses or contracts, which by their terms
require the consent of the licensor thereof or another party (but only to the
extent such prohibition on transfer is enforceable under applicable law,
including, without limitation, Sections 9406 and 9408 of the UCC).

3.2 Upon payment in full in cash of the Secured Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement), Lender’s liens on any of the
Collateral shall be automatically released and all rights in the Collateral
shall revert to Borrower and Lender shall, at Borrower’s sole cost and expense,
promptly take such actions to evidence such release as may be reasonably
requested by Borrower or its designee.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1 Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Lender the following:

(a) executed originals of the Loan Documents, Account Control Agreements, a
legal opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Lender to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Lender with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Lender;

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of (i) the Loan and other transactions evidenced by the Loan Documents;
and (ii) the Warrant and transactions evidenced thereby;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

 

8



--------------------------------------------------------------------------------

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) payment of the Commitment Fee (which was already paid prior to the Closing
Date), the Facility Charge and reimbursement of Lender’s current expenses
reimbursable pursuant to this Agreement, which amounts may be deducted from the
initial Advance; and

(f) such other documents as Lender may reasonably request.

4.2 Advance Date. On the Advance Date:

(a) Lender shall have received (i) an Advance Request and a Note for the
relevant Advance, each duly executed by Borrower’s Chief Executive Officer or
Chief Financial Officer, and (ii) any other documents Lender may reasonably
request.

(b) The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications except
where the failure to be qualified would not reasonably be expected to have a
Material Adverse Effect. Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Lender after the Closing Date.

5.2 Collateral. Borrower owns its property, free of all Liens, except for
Permitted Liens. Borrower has the power and authority to grant to Lender a Lien
in the Collateral as security for the Secured Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of the Note, this
Agreement and all other Loan Documents, and Borrower’s execution of the Warrant,
(i) have been duly authorized by all necessary corporate action of Borrower,
(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan

 

9



--------------------------------------------------------------------------------

Documents, (iii) do not violate any provisions of Borrower’s Certificate of
Incorporation (as applicable), bylaws, or any material law, regulation, order,
injunction, judgment, decree or writ to which Borrower is subject and
(iv) except as described on Schedule 5.3, do not violate any contract or
agreement or require the consent or approval of any other Person which has not
already been obtained. The individual or individuals executing the Loan
Documents and the Warrant are duly authorized to do so.

5.4 Material Adverse Effect. As of the Closing Date, no event (other than any
event disclosed in the Schedules hereto) that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing, and
Borrower is not aware of any event (other than any event disclosed in the
Schedules hereto) likely to occur that is reasonably expected to result in a
Material Adverse Effect.

5.5 Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or its property.

5.6 Laws. As of the Closing Date, Borrower is not in violation of any law, rule
or regulation, or in default with respect to any judgment, writ, injunction or
decree of any governmental authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect. Other than as
disclosed in the Schedules hereto, Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing indebtedness, or
any other material agreement to which it is a party or by which it is bound,
where such default is reasonably expected to result in a Material Adverse
Effect.

5.7 Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Lender in connection with any Loan Document or included therein or delivered
pursuant thereto contained, when taken as a whole, contains or will contain any
material misstatement of fact or omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Lender shall be (i) provided in
good faith and based on the most current data and information available to
Borrower, and (ii) the most current of such projections provided to Borrower’s
Board of Directors; provided, however, that Lender recognizes that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results.

5.8 Tax Matters. Except as described on Schedule 5.8, (a) Borrower has filed all
material federal, state and local tax returns that it is required to file,
(b) Borrower has duly paid or fully reserved for all taxes (other than de
minimis amounts) or installments thereof (including any interest or penalties)
as and when due, which have or may become due pursuant to such returns, and
(c) Borrower has paid or fully reserved for any tax assessment received by
Borrower for the three (3) years preceding the Closing Date, if any (including
any taxes being contested in good faith and by appropriate proceedings).

5.9 Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property. Except as described on Schedule
5.9, (i) each of the material Copyrights, Trademarks and Patents (excluding any
applications thereof) is valid and enforceable, (ii) no material part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) no claim has been made to Borrower that any material part of the
Intellectual Property violates the rights of any third party. Exhibit D is a
true, correct and complete list of each of Borrower’s Patents, registered
Trademarks, registered Copyrights, and material agreements under which Borrower
licenses Intellectual Property from third parties (other than shrink-wrap or
“off the shelf” software licenses), together with application or registration
numbers, as applicable, owned by Borrower or any Subsidiary, in each case as of
the Closing Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the material contracts,
licenses or agreements described in the immediately preceding sentence and, to
Borrower’s knowledge, no third party to any such contract, license or agreement
is in material breach thereof or has failed to perform any material obligations
thereunder.

 

10



--------------------------------------------------------------------------------

5.10 Intellectual Property. Except as described on Schedule 5.10, Borrower has,
or in the case of any proposed business, will have, all material rights with
respect to Intellectual Property necessary in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower. Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC and for “off the shelf” software licenses, Borrower has the right, to the
extent required to operate Borrower’s business, to freely transfer, license or
assign Intellectual Property without condition, restriction or payment of any
kind (other than license payments in the ordinary course of business) to any
third party, and Borrower owns or has the right to use, pursuant to valid
licenses, all software development tools, library functions, compilers and all
other third-party software and other items that are used in the design,
development, promotion, sale, license, manufacture, import, export, use or
distribution of Borrower Products.

5.11 Borrower Products. Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts Borrower’s use,
transfer or licensing thereof or that may affect the validity, use or
enforceability thereof in a way that could reasonably be expected to have a
material adverse effect on Borrower’s business. There is no decree, order,
judgment, agreement, stipulation, arbitral award or other provision entered into
in connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products.
Borrower has not received any written notice or claim, or, to the knowledge of
Borrower, oral notice or claim, challenging or questioning Borrower’s ownership
in any Intellectual Property (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property of the owner
thereof) or suggesting that any third party has any claim of legal or beneficial
ownership with respect thereto that could reasonably be expected to have a
material adverse effect on Borrower’s business nor, to Borrower’s knowledge, is
there a reasonable basis for any such claim. To Borrower’s knowledge, neither
Borrower’s use of its Intellectual Property nor the production and sale of
Borrower Products materially infringes the Intellectual Property or other rights
of others.

5.12 Financial Accounts. Exhibit E, as may be updated by Borrower in a written
notice provided to Lender after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any domestic Subsidiary maintains Deposit Accounts and (b) all
institutions at which Borrower or any domestic Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

5.13 Employee Loans. Borrower has no outstanding loans to any employee, officer
or director of Borrower nor has Borrower guaranteed the payment of any loan made
to an employee, officer or director of Borrower by a third party.

5.14 Subsidiaries. Borrower does not own any stock, partnership interest or
other securities of any Person, except for Permitted Investments. The value of
the assets held by any single domestic Subsidiary of Borrower (other than
Superconductivity, Inc. and ASC Devens LLC) does not exceed Fifty Thousand
Dollars ($50,000).

SECTION 6. COVENANTS OF BORROWER

Borrower agrees as follows:

6.1 Financial Reports. Borrower shall furnish to Lender the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a

 

11



--------------------------------------------------------------------------------

consolidated basis, if applicable), including balance sheet and related
statement of income, all certified by Borrower’s Chief Executive Officer or
Chief Financial Officer to the effect that they have been prepared in accordance
with GAAP, except (i) for the absence of footnotes, (ii) that they are subject
to normal year end adjustments, and (iii) they do not contain certain non-cash
items that are customarily included in quarterly and annual financial
statements;

(b) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter, unaudited interim and year-to-date financial statements
as of the end of such calendar quarter (prepared on a consolidated basis, if
applicable), including balance sheet and related statements of income and cash
flows certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except
(i) for the absence of footnotes, and (ii) that they are subject to normal year
end adjustments; as soon as practicable (and in any event within one hundred
fifty (150) days) after the end of each fiscal year, unqualified (other than
with respect to internal controls) audited financial statements as of the end of
such year (prepared on a consolidated basis, if applicable), including balance
sheet and related statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Borrower and reasonably acceptable to Lender, accompanied by any management
report from such accountants;

(c) as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit F;

(d) [Reserved];

(e) promptly after the filing thereof, copies of any material regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange; it being understood
that posting of a link on Borrower’s website on the Internet to such annual,
regular, periodic and special reports and registration statements shall satisfy
the delivery requirements under this Section 6, other than Section 6.1(a); and

(f) financial and business projections promptly following their approval by
Borrower’s Board of Directors, as well as budgets, operating plans and other
financial information reasonably requested by Lender.

Borrower shall not make any material change in its (a) accounting policies or
reporting practices, except as required by GAAP or (b) fiscal years or fiscal
quarters. The fiscal year of Borrower shall end on March 31.

The executed Compliance Certificate may be sent via facsimile to Lender at
(650) 473-9194 or via e-mail to bpritchard@herculestech.com. All Financial
Statements required to be delivered pursuant to clauses (a), (b) and (c) shall
be sent via e-mail to financialstatements@herculestech.com with a copy to
bpritchard@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.

6.2 Management Rights. Borrower shall permit any representative that Lender
authorizes, including its attorneys and accountants, to inspect the Collateral
and examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable notice during normal business
hours; provided that such inspections shall be conducted no more often than 2
times per year unless an Event of Default has occurred and is continuing. In
addition, any such representative shall have the right to meet with management
and officers of Borrower to discuss such books of account and records. In
addition, Lender shall be entitled at reasonable times and intervals to consult
with and advise the management and officers of Borrower concerning significant
business issues affecting Borrower. Such consultations shall not unreasonably
interfere with Borrower’s business operations. The parties intend that the
rights granted Lender shall constitute “management rights” within the meaning of
29 C.F.R Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Lender with respect to any business issues shall not be deemed
to give Lender, nor be deemed an exercise by Lender of, control over Borrower’s
management or policies.

 

12



--------------------------------------------------------------------------------

6.3 Further Assurances. Borrower shall from time to time, upon the reasonable
request of Lender, execute, deliver and file, alone or with Lender, any
financing statements, security agreements, collateral assignments, notices,
control agreements, or other documents to perfect or give the highest priority
to Lender’s Lien on the Collateral. Borrower shall from time to time procure any
instruments or documents as may be reasonably requested by Lender, and take all
further action that may be necessary or desirable, or that Lender may reasonably
request, to perfect and protect the Liens granted hereby and thereby. In
addition, and for such purposes only, Borrower hereby authorizes Lender to
execute and deliver on behalf of Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other similar documents without the signature of Borrower either in Lender’s
name or in the name of Lender as agent and attorney-in-fact for Borrower.
Borrower shall protect and defend Borrower’s title to the Collateral and
Lender’s Lien thereon against all Persons claiming any interest adverse to
Borrower or Lender other than Permitted Liens.

6.4 Insurance. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors and
officers’ insurance for each occurrence and $3,000,000 in the aggregate. So long
as there are any Secured Obligations outstanding, Borrower shall also cause to
be carried and maintained insurance upon the Collateral as is customary for
similarly situated entities, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles. Borrower shall also carry and maintain a fidelity
insurance policy in an amount not less than $100,000. Borrower shall deliver to
Lender certificates of insurance that evidence Borrower’s compliance with these
insurance obligations. Borrower’s insurance certificate shall state Lender is an
additional insured for commercial general liability, an additional insured and a
loss payee for all risk property damage insurance, subject to the insurer’s
approval, a loss payee for fidelity insurance, and a loss payee for property
insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance
and fidelity. All certificates of insurance will provide for a minimum of thirty
(30) days advance written notice to Borrower of cancellation. Any failure of
Lender to scrutinize such insurance certificates for compliance is not a waiver
of any of Lender’s rights, all of which are reserved.

6.5 Indemnity. Borrower shall indemnify and hold Lender and its officers,
directors, employees, agents, in-house attorneys, representatives and
shareholders (each such person, an “Indemnified Party”) harmless from and
against any and all claims, costs, expenses, damages and liabilities (including
such claims, costs, expenses, damages and liabilities based on liability in
tort, including strict liability in tort), including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense (including those
incurred upon any appeal), that may be instituted or asserted against or
incurred by Lender or any such Person as the result of credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents or the administration of such credit, or in connection with or arising
out of the transactions contemplated hereunder and thereunder, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, excluding in all cases claims resulting solely
from such Indemnified Party’s gross negligence or willful misconduct. Borrower
agrees to pay, and to save Lender harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all excise, sales or
other similar taxes (excluding taxes imposed on or measured by the net income of
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement.

 

13



--------------------------------------------------------------------------------

6.6 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, other than Permitted
Indebtedness, or prepay any Indebtedness or take any actions which impose on
Borrower an obligation to prepay any Indebtedness, other than Permitted
Indebtedness pursuant to terms therein, except for the conversion of
Indebtedness into equity securities, payment of cash in lieu of fractional
shares in connection with such conversion, and as otherwise agreed in writing by
Lender (including pursuant to any subordination, intercreditor or similar
agreement), other than Permitted Indebtedness pursuant to terms therein,.

6.7 Encumbrances. Borrower shall keep its property free and clear of all Liens,
other than Permitted Liens. Borrower shall cause each of its Subsidiaries to
keep such Subsidiary’s property free and clear of all Liens, other than
Permitted Liens. Borrower shall not agree with any Person other than Lender not
to encumber its property other than under the Heights Notes or pursuant to any
documents entered into in connection with other Permitted Indebtedness.

6.8 Litigation. Borrower shall give Lender prompt written notice of any
complaints, litigation or judgments affecting Borrower or any Subsidiary.

6.9 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, other than Permitted Investments.

6.10 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or equity
interest, or (b) declare or pay any cash dividend or make a cash distribution on
any class of stock or other equity interest, except that a Subsidiary may pay
dividends or make distributions to Borrower, or (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party in excess of $100,000 in the aggregate or (d) waive, release or
forgive any indebtedness owed by any employees, officers or directors in excess
of $100,000 in the aggregate.

6.11 Heights Notes. Notwithstanding anything in Section 6.10 or otherwise in
this Agreement, Borrower may make any payment required under that certain Senior
Convertible Note, dated April 4, 2012, issued by Borrower to Capital Ventures
International and any other such Senior Convertible Notes issued pursuant to the
Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of
April 4, 2012, by and among Borrower and the initial holders of the notes
(collectively, the “Heights Notes”) as long as an Event of Default is not
continuing. Without Lender’s prior written consent, (a) Borrower shall not agree
to amend any of the Heights Notes, or enter into any agreement that has the
effect of amending the Heights Notes or any obligation of Borrower to pay any
amount owing in connection with the Heights Notes or the Securities, as defined
in the Securities Purchase Agreement and (b) except as required by the terms of
the Securities Purchase Agreement or the Heights Notes, Borrower shall not pay
any amount owing under the Heights Notes, whether by redemption or prepayment.

6.12 Transfers. Except for Permitted Transfers, Borrower shall not voluntarily
or involuntarily transfer, sell, lease, license, lend or in any other manner
convey any equitable, beneficial or legal interest in any material portion of
its assets.

6.13 Mergers or Acquisitions. Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person; not including (i) any merger of Borrower or any of its, direct or
indirect, wholly-owned Subsidiaries with or into any Subsidiary that is a party
to this Agreement, (ii) any reorganization, recapitalization or reclassification
of the shares of Borrower’s common stock in which holders of Borrower’s voting
power immediately prior to such reorganization, recapitalization or
reclassification continue after such reorganization, recapitalization or
reclassification to hold publicly traded securities and, directly or indirectly,
are, in all material respects, the holders of the voting power of the surviving
entity (or entities

 

14



--------------------------------------------------------------------------------

with the authority or voting power to elect the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities) after such reorganization, recapitalization or reclassification,
(iii) pursuant to a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of any of Borrower’s Subsidiaries, or
(iv) pursuant to any acquisition or merger the consideration for which is solely
common stock of Borrower (which for avoidance of doubt shall exclude any
assumption of Indebtedness).

6.14 Taxes. Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges (together with any related interest or penalties) now or
hereafter imposed or assessed against Borrower, Lender or the Collateral or upon
Borrower’s ownership, possession, use, operation or disposition thereof or upon
Borrower’s rents, receipts or earnings arising therefrom. Borrower shall file on
or before the due date therefor all personal property tax returns in respect of
the Collateral. Notwithstanding the foregoing, Borrower may contest, in good
faith and by appropriate proceedings, taxes for which Borrower maintains
adequate reserves therefor in accordance with GAAP.

6.15 Corporate Changes. Neither Borrower nor any domestic Subsidiary shall
change its corporate name, legal form or jurisdiction of formation without
twenty (20) days’ prior written notice to Lender. Borrower shall not suffer a
Change in Control. Borrower shall not relocate its chief executive office or its
principal place of business unless: (i) it has provided prior written notice to
Lender; and (ii) such relocation shall be within the continental United States.
Neither Borrower nor any domestic Subsidiary shall relocate any item of
Collateral (other than (w) sales of Inventory in the ordinary course of
business, (x) relocations of Equipment having an aggregate value of up to
$2,000,000 in any fiscal year, (y) relocations of Equipment among Subsidiaries
and (z) relocations of Collateral from a location described on Exhibit C to
another location described on Exhibit C) unless (i) it has provided prompt
written notice to Lender, (ii) such relocation is within the continental United
States and, (iii) if such relocation is to a third party bailee, it has taken
commercially reasonable efforts to deliver a bailee agreement in form and
substance reasonably acceptable to Lender.

6.16 Deposit Accounts.

(a) Subject to Section 6.19, neither Borrower nor any domestic Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Lender has an Account Control Agreement, other than
(i) accounts held with HSBC with an aggregate amount not to exceed the lesser of
(A) $3,700,000 or (B) the amount necessary to cash collateralize or support
letters of credit outstanding as of the Closing Date; and (ii) an account of
AMSC Wisconsin Wind LLC maintained at Bank of America in which no more than
$3,500 is maintained at any given time.

(b) The amounts in the Other Accounts shall not, at any time, exceed $5,000,000
in the aggregate, until such time as the Other Accounts (as defined in
Section 6.19 below) are subject to Account Control Agreement(s) in form and
substance satisfactory to Lender.

6.17 Subsidiaries. Borrower shall notify Lender of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Subsidiary organized under the laws of any State within the United States
to execute and deliver to Lender a Joinder Agreement. Borrower shall not permit
the value of the assets held by any domestic Subsidiary that has not executed a
Joinder Agreement to exceed Fifty Thousand Dollars ($50,000), unless such
Subsidiary executes and delivers to Lender a Joinder Agreement prior to the
value of such assets held by such Subsidiary exceeding Fifty Thousand Dollars
($50,000).

6.18 Unrestricted Cash. Borrower shall (a) maintain a balance of unrestricted
cash or cash equivalents (including, for the avoidance of doubt, any marketable
securities invested under the Borrower’s Investment Policy) equal to the
principal amount of the Term Loan outstanding at any given time in accounts that
are subject to an Account Control Agreement, and (b) provide Lender at least
three Business Days’ prior written notice of any requirement to make payment to
any other party which would cause Borrower to be in violation of clause (a) of
this Section 6.18 upon the making of such payment.

 

15



--------------------------------------------------------------------------------

6.19 Post Closing Covenants. Within sixty (60) days of the Closing Date,
Borrower shall deliver to Lender, in form and substance reasonably satisfactory
to Lender: (a) a duly executed and recorded mortgage and security agreement, an
environmental indemnity agreement, a lender’s title policy with such
endorsements as may be required by Lender, and such other documents and
instruments as may be reasonably requested by Lender in connection therewith,
with respect to the real property located at 64 Jackson Road, Devens,
Massachusetts; and (b) Account Control Agreement(s) with respect to all other
Deposit Accounts (or accounts holding Investment Property) of Borrower or any
other Subsidiary of Borrower maintained in the United States of America that are
not subject to an Account Control Agreement as of the Closing Date, except for
those listed in clause (i) and clause (ii) of Section 6.16(a) (collectively, the
“Other Accounts”), along with an updated executed ACH Debit Authorization
Agreement if the Other Account listed in such agreement delivered on the Closing
Date is closed.

SECTION 7. [RESERVED].

SECTION 8. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

8.1 Payments. Borrower fails to pay any amount due under this Agreement, the
Notes or any of the other Loan Documents on the due date, provided, however,
that an Event of Default shall not occur on account of a failure to pay due
solely to an administrative or operational error of Lender if Borrower had the
funds to make the payment when due and makes the payment the Business Day
following Borrower’s knowledge of such failure to pay; or

8.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement and (a) with respect to a default
under any covenant under this Agreement (other than under Sections 6.6, 6.7,
6.8, 6.9, 6.10, 6.11, 6.12, 6.16, 6.18 or 6.19) such default continues for more
than 30 days after the earlier of the date on which (i) Lender has given notice
of such default to Borrower and (ii) Borrower has actual knowledge of such
default; (b) with respect to a default under Section 6.16(b), such default
continues for more than three Business Days after the earlier of the date on
which (i) Lender has given notice of such default to Borrower and (ii) Borrower
has actual knowledge of such default, provided however no such cure period shall
apply if the amount in the Other Accounts exceeds $6,000,000; (c) with respect
to a default under Section 6.18(b), such default continues for more than three
Business Days after the earlier of the date on which (i) Lender has given notice
of such default to Borrower and (ii) Borrower has actual knowledge of such
default; or (d) with respect to a default under any of Sections 6.6, 6.7, 6.8,
6.9, 6.10, 6.11, 6.12, 6.16(a), 6.18(a) or 6.19 the occurrence of such default;
or

8.3 Material Adverse Effect. A circumstance has occurred that would reasonably
be expected to have a Material Adverse Effect.

8.4 Other Loan Documents. The occurrence of any default under any other Loan
Document or any other agreement between Borrower and Lender (other than this
Agreement and the Warrant) and such default continues for more than 30 days
after the earlier of (a) Lender has given notice of such default to Borrower, or
(b) Borrower has actual knowledge of such default; or

8.5 Representations. Any representation or warranty made by Borrower in any Loan
Document when taken as a whole shall have been false or misleading in any
material respect; or

8.6 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy (including any Insolvency
Proceeding; or (iv) shall file any petition, answer, or document seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation pertinent to such circumstances; or (v) shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, or liquidator of Borrower
or of all or any substantial

 

16



--------------------------------------------------------------------------------

part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) forty-five (45) days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such proceedings are pending shall
enter a decree or order granting the relief sought in any such proceedings; or
(v) forty-five (45) shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

8.7 Attachments; Judgments. Other than in connection with any litigation
disclosed in the Schedules, any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
(which is not insured or bonded) is/are entered for the payment of money,
individually or in the aggregate, of at least $2,000,000, or Borrower is
enjoined or in any way prevented by court order from conducting any part of its
business. For the sake of clarity, a judgment awarded against Borrower on the
litigation matter disclosed on the Schedules shall not constitute an Event of
Default under this Section 8.7, but does not otherwise qualify or limit any
other Event of Default from occurring under any other provision in this
Section 8; or

8.8 Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $2,000,000, or
the occurrence of any default under any agreement or obligation of Borrower that
could reasonably be expected to have a Material Adverse Effect

8.9 Control Agreements. Other than as permitted under Section 6.16, if any
Deposit Account of Borrower or any domestic Subsidiary ceases to be subject to
an Account Control Agreement, or if, without Lender’s prior written consent,
Borrower delivers a notice to any bank or financial intermediary terminating or
purporting to terminate any Account Control Agreement required under this
Agreement.

SECTION 9. REMEDIES

9.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Lender may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 8.6, the
Notes and all of the Secured Obligations shall automatically be accelerated and
made due and payable, in each case without any further notice or act), and
(ii) Lender may notify any of Borrower’s account debtors to make payment
directly to Lender, compromise the amount of any such account on Borrower’s
behalf and endorse Lender’s name without recourse on any such payment for
deposit directly to Lender’s account. Lender may exercise all rights and
remedies with respect to the Collateral under the Loan Documents or otherwise
available to it under the UCC and other applicable law, including the right to
release, hold, sell, lease, liquidate, collect, realize upon, or otherwise
dispose of all or any part of the Collateral and the right to occupy, utilize,
process and commingle the Collateral. All Lender’s rights and remedies shall be
cumulative and not exclusive.

9.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Lender may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may

 

17



--------------------------------------------------------------------------------

require Borrower to assemble the Collateral and make it available to Lender at a
place designated by Lender that is reasonably convenient to Lender and Borrower.
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be applied by Lender in the following order of
priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
reasonably professionals’ and advisors’ fees and expenses as described in
Section 10.10;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

9.3 No Waiver. Lender shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

9.4 Cumulative Remedies. The rights, powers and remedies of Lender hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Lender.

SECTION 10. MISCELLANEOUS

10.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

10.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by facsimile or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

 

  (a) If to Lender:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Brad Pritchard

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

 

18



--------------------------------------------------------------------------------

  (b) If to Borrower:

AMERICAN SUPERCONDUCTOR CORPORATION

64 Jackson Road

Devens, MA 01434

Attention: General Counsel

Facsimile: (978) 842-3530

Telephone: (978) 842-3539

With copies to:

Latham & Watkins LLP

John Hancock Tower, 20th Floor

200 Clarendon Street

Boston, MA 02116

Attention: Peter N. Handrinos, Esq.

Facsimile: (617) 948-6001

Telephone: (617) 948-6060

Latham & Watkins LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

Attention: Haim Zaltzman, Esq.

Facsimile: (415) 395-8095

Telephone: (415) 395-8870

or to such other address as each party may designate for itself by like notice.
Any notice delivered to a party to this Agreement in accordance with this
Section shall be effective despite the failure to deliver a copy of such notice
to any other Person.

10.3 Entire Agreement; Amendments. This Agreement, the Note, and the other Loan
Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof. None of the terms of this
Agreement, the Note or any of the other Loan Documents may be amended except by
an instrument executed by each of the parties hereto.

10.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.5 No Waiver. The powers conferred upon Lender by this Agreement are solely to
protect its rights hereunder and under the other Loan Documents and its interest
in the Collateral and shall not impose any duty upon Lender to exercise any such
powers. No omission or delay by Lender at any time to enforce any right or
remedy reserved to it, or to require performance of any of the terms, covenants
or provisions hereof by Borrower at any time designated, shall be a waiver of
any such right or remedy to which Lender is entitled, nor shall it in any way
affect the right of Lender to enforce such provisions thereafter.

10.6 [Reserved]

10.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement, the Note or any of the other Loan Documents without Lender’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Lender may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents with prior notice to Borrower, and all of such rights
shall inure to the benefit of and be binding on Lender’s

 

19



--------------------------------------------------------------------------------

successors and assigns; provided that as long as no Event of Default exists or
is continuing, Lender may not assign, transfer or endorse its rights hereunder
or under the Loan Documents to any party that is a direct competitor of
Borrower, a distressed debt or vulture fund (each such term as reasonably
defined by Lender), any holder of convertible notes or equity securities of
Borrower or any party in material litigation with Borrower and so disclosed to
Lender. Lender shall not engage in any short sales of the Borrower’s common
stock.

10.8 Governing Law. This Agreement, the Note and the other Loan Documents have
been negotiated and delivered to Lender in the State of California, and shall
have been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement, the Note and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

10.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 10.10 is not applicable) arising in or
under or related to this Agreement, the Note or any of the other Loan Documents
may be brought in any state or federal court located in the State of California.
By execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; and (c) agrees not to
assert any defense based on lack of jurisdiction or venue in the aforesaid
courts. Service of process on any party hereto in any action arising out of or
relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 10.2, and shall be deemed effective
and received as set forth in Section 10.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

10.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER AND LENDER SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER OR
ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such Claims, including
Claims that involve Persons other than Borrower and Lender; Claims that arise
out of or are in any way connected to the relationship between Borrower and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

(b) If the waiver of jury trial set forth in Section 10.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 10.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

10.11 Professional Fees. Borrower promises to pay Lender’s fees and expenses
necessary to finalize the loan documentation, including but not limited to
reasonable attorneys fees, UCC searches,

 

20



--------------------------------------------------------------------------------

filing costs, and other miscellaneous expenses. In addition, Borrower promises
to pay any and all reasonable attorneys’ and other professionals’ fees and
expenses (including fees and expenses of in-house counsel) incurred by Lender
after the Closing Date in connection with or related to: (a) the Loan; (b) the
administration, collection, or enforcement of the Loan; (c) the amendment or
modification of the Loan Documents; (d) any waiver, consent, release, or
termination under the Loan Documents; (e) the protection, preservation, sale,
lease, liquidation, or disposition of Collateral or the exercise of remedies
with respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.

10.12 Confidentiality. Lender acknowledges that certain items of Collateral and
information provided to Lender by Borrower are confidential and proprietary
information of Borrower, if and to the extent such information either (x) is
marked as confidential by Borrower at the time of disclosure, or (y) should
reasonably be understood to be confidential (the “Confidential Information”).
Accordingly, Lender agrees that any Confidential Information it may obtain from
the transactions contemplated hereunder or in the course of acquiring,
administering, or perfecting Lender’s security interest in the Collateral shall
not be disclosed to any other person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Lender may disclose any such information: (a) to its own directors, officers,
employees, accountants, counsel and other professional advisors and to its
affiliates if Lender in its reasonable discretion determines that any such party
should have access to such information in connection with such party’s
responsibilities in connection with the Loan or this Agreement and, provided
that such recipient of such Confidential Information either (i) agrees to be
bound by the confidentiality provisions of this paragraph or (ii) is otherwise
subject to confidentiality restrictions that reasonably protect against the
disclosure of Confidential Information pursuant to similar terms; (b) if such
information is generally available to the public; (c) if required or appropriate
in any report, statement or testimony submitted to any governmental authority
having or claiming to have jurisdiction over Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent deemed necessary by Lender’s counsel; (e) to comply
with any legal requirement or law applicable to Lender; (f) to the extent
reasonably necessary in connection with the exercise of any right or remedy
under any Loan Document, including Lender’s sale, lease, or other disposition of
Collateral after default; (g) to any participant or assignee of Lender or any
prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided that any disclosure made in violation of this Agreement shall
not affect the obligation of Borrower under any of the Loan Documents.

10.13 Assignment of Rights. Borrower acknowledges and understands that Lender
may, subject to Section 10.7, sell and assign all or part of its interest
hereunder and under the Note(s) and Loan Documents to any person or entity (an
“Assignee”). After such assignment the term “Lender” as used in the Loan
Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Lender hereunder with respect to
the interest so assigned; but with respect to any such interest not so
transferred, Lender shall retain all rights, powers and remedies hereby given.
No such assignment by Lender shall relieve Borrower of any of its obligations
hereunder. Lender agrees that in the event of any transfer by it of the Note(s),
it will endorse thereon a notation as to the portion of the principal of the
Note(s), which shall have been paid at the time of such transfer and as to the
date to which interest shall have been last paid thereon.

10.14 Termination; Revival of Secured Obligations. This Agreement and the Loan
Documents (other than the Warrant) shall terminate on the payment in full in
cash of the Secured Obligations (other than inchoate indemnity obligations).
Notwithstanding the preceding sentence, this Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of

 

21



--------------------------------------------------------------------------------

Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in Cash.

10.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

10.16 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and Borrower.

10.17 Publicity. Lender may use Borrower’s name and logo, and include a brief
description of the relationship between Borrower and Lender, in Lender’s
marketing materials.

10.18 Termination. This Agreement, the Loan Documents (other than the Warrant)
and the security interests granted hereunder shall terminate upon the payment in
full of the Obligations (other than inchoate indemnity obligations).

(SIGNATURES TO FOLLOW)

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

BORROWER: AMERICAN SUPERCONDUCTOR CORPORATION Signature:  

/s/ David A. Henry

Print Name:   David A. Henry Title:   Senior Vice President, Chief Financial
Officer and Treasurer Accepted in Palo Alto, California: LENDER:
HERCULES TECHNOLOGY GROWTH CAPITAL, INC. Signature:  

/s/ K. Nicholas Martitsch

Print Name:   K. Nicholas Martitsch Title:   Associate General Counsel



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

 

Exhibit A:   

Advance Request

Attachment to Advance Request

Exhibit B:    Term Note Exhibit C:    Name, Locations, and Other Information for
Borrower Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses
Exhibit E:    Borrower’s Deposit Accounts and Investment Accounts Exhibit F:   
Compliance Certificate Exhibit G:    Joinder Agreement Exhibit H:    ACH Debit
Authorization Agreement Schedule 1    Subsidiaries Schedule 1A    Existing
Permitted Indebtedness Schedule 1B    Existing Permitted Investments Schedule 1C
   Existing Permitted Liens Schedule 5.3    Consents, Etc. Schedule 5.5   
Actions Before Governmental Authorities Schedule 5.8    Tax Matters Schedule 5.9
   Intellectual Property Claims Schedule 5.10    Intellectual Property Schedule
5.11    Borrower Products Schedule 5.14    Capitalization

 

2



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:    Lender:    Date:    June     , 2012    Hercules Technology Growth
Capital, Inc.          400 Hamilton Avenue, Suite 310          Palo Alto, CA
94301          Facsimile: 650-473-9194          Attn:      

AMERICAN SUPERCONDUCTOR CORPORATION requests from Hercules Technology Growth
Capital, Inc. (“Lender”) an Advance in the amount of Ten Million Dollars
($10,000,000) on June    , 2012 (the “Advance Date”) pursuant to the Loan and
Security Agreement between Borrower and Lender (the “Agreement”). Capitalized
words and other terms used but not otherwise defined herein are used with the
same meanings as defined in the Agreement.

Please:

 

  (a)  Issue a check payable to Borrower

 

 

  

or

       

  (b)  Wire Funds to Borrower’s account

 

 

  

    Bank:

  

 

    

    Address:

  

 

       

 

    

    ABA Number:

  

 

    

    Account Number:

  

 

    

    Account Name:

  

 

    

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower understands and acknowledges that Lender has the right to review the
financial information supporting this representation and, based upon such review
in its sole discretion, Lender may decline to fund the requested Advance.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters that have been represented above shall not be true and correct on
the Borrowing Date and if Lender has received no such notice before the Advance
Date then the statements set forth above shall be deemed to have been made and
shall be deemed to be true and correct as of the Advance Date.

 

3



--------------------------------------------------------------------------------

Executed as of June    , 2012.

 

AMERICAN SUPERCONDUCTOR CORPORATION

SIGNATURE:

 

 

TITLE:   PRINT NAME:  

 

4



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated: June     , 2012

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    AMERICAN SUPERCONDUCTOR CORPORATION Type of organization:   
Corporation State of organization:    Delaware Organization file number:   
2123041

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:

 

5



--------------------------------------------------------------------------------

EXHIBIT B

SECURED TERM PROMISSORY NOTE

 

$10,000,000    Advance Date: June     , 2012    Maturity Date: December     ,
2014

FOR VALUE RECEIVED, AMERICAN SUPERCONDUCTOR CORPORATION, a Delaware corporation,
(the “Borrower”) hereby promises to pay to the order of Hercules Technology
Growth Capital, Inc., a Maryland corporation or the holder of this Note (the
“Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other
place of payment as the holder of this Secured Term Promissory Note (this
“Promissory Note”) may specify from time to time in writing, in lawful money of
the United States of America, the principal amount of Ten Million Dollars
($10,000,000) or such other principal amount as Lender has advanced to Borrower,
together with interest at floating rate equal to 11.0% plus the amount by which
the prime rate reported in The Wall Street Journal exceeds 3.75%, based upon a
year consisting of 360 days, with interest computed daily based on the actual
number of days in each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated June     ,
2012, by and between Borrower and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

AMERICAN SUPERCONDUCTOR CORPORATION By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1. Borrower represents and warrants to Lender that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:    AMERICAN SUPERCONDUCTOR CORPORATION Type of organization:   
Corporation State of organization:    Delaware Organization file number:   
2123041

2. Borrower represents and warrants to Lender that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name: Superconductivity, Inc. and AMSC

Used during dates of: 2007-2012

Type of Organization: corporation

State of organization: Delaware

Organization file number: 2123041

3. Borrower represents and warrants to Lender that its chief executive office is
located at the address specified in the Notices section of the Agreement.



--------------------------------------------------------------------------------

EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

PATENTS

 

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Preparation Of Superconducting Oxides And Oxide-Metal Composites    Canada   
562311    24-Mar-1988    Granted    1340849    14-Dec-1999 Superconducting Rotor
   France    94931746.5    14-Sep-1994    Granted    719471    13-May-1998
Superconducting Rotor    Germany    94931746.5    14-Sep-1994    Granted   
69410281.4    13-May-1998 Superconducting Rotor    Italy    94931746.5   
14-Sep-1994    Granted    24443BE/98    13-May-1998 Superconducting Rotor   

United

Kingdom

   94931746.5    14-Sep-1994    Granted    719471    13-May-1998 Superconducting
Rotor    USA    08/122007    13-Sep-1993    Granted    5482919    09-Jan-1996
Metal Oxide Materials    USA    07/335819    10-Apr-1989    Granted    6686319
   03-Feb-2004 Superconducting Magnet Coil    Australia    95220/98   
09-Jan-1995    Granted    739105    17-Jan-2002 Superconducting Magnet Coil   
France    95907349.5    09-Jan-1995    Granted    741905    16-May-2001
Superconducting Magnet Coil    Germany    95907349.5    09-Jan-1995    Granted
   69520939.6    16-May-2001 Superconducting Magnet Coil    Italy    95907349.5
   09-Jan-1995    Granted    741905    16-May-2001 Superconducting Magnet Coil
   New Zealand    279091    09-Jan-1995    Granted    279091    12-Jun-1997
Superconducting Magnet Coil    United Kingdom    95907349.5    09-Jan-1995   
Granted    741905    16-May-2001



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Superconducting Magnet Coil    USA    08/192724    07-Feb-1994    Granted   
5525583    11-Jun-1996 Superconducting Magnet Coil    USA    08/615532   
12-Mar-1996    Granted    5914647    22-Jun-1999 Superconducting Magnetic Coil
   USA    08/302358    07-Sep-1994    Granted    5659277    19-Aug-1997 Shaped
Superconducting Magnetic Coil    Australia    41314/96    13-Oct-1995    Granted
   694296    08-Nov-1998 Shaped Superconducting Magnetic Coil    China (PRC)   
95195573.X    13-Oct-1995    Granted    95195573.X    24-Jul-2002 Shaped
Superconducting Magnetic Coil    France    95939529.4    13-Oct-1995    Granted
   786141    03-Sep-2003 Shaped Superconducting Magnetic Coil    Germany   
95939529.4    13-Oct-1995    Granted    69531693.1    03-Sep-2003 Shaped
Superconducting Magnetic Coil    Italy    95939529.4    13-Oct-1995    Granted
   786141    03-Sep-2003 Shaped Superconducting Magnetic Coil    United Kingdom
   95939529.4    13-Oct-1995    Granted    786141    03-Sep-2003 Shaped
Superconducting Magnetic Coil    USA    08/323494    13-Oct-1994    Granted   
5604473    18-Feb-1997 Superconducting Magnets And Power Supplies For
Superconducting Devices    USA    09/328677    09-Jun-1999    Granted    6157094
   05-Dec-2000 Laminated Superconducting Ceramic Composite Conductors    France
   97938157.1    09-Aug-1997    Granted    979519    28-Mar-2007 Laminated
Superconducting Ceramic Composite Conductors    Germany    97938157.1   
09-Aug-1997    Granted    69737533    28-Mar-2007 Laminated Superconducting
Ceramic Composite Conductors    Italy    97938157.1    09-Aug-1997    Granted   
979519    28-Mar-2007



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Laminated Superconducting Ceramic Composite Conductors   

United

Kingdom

   97938157.1    09-Aug-1997    Granted    979519    28-Mar-2007 Laminated
Superconducting Ceramic Composite Conductors    USA    08/701333    30-Aug-1996
   Granted    5801124    01-Sep-1998 Laminated Superconducting Ceramic Tape   
France    97937022.8    06-Aug-1997    Granted    979518    07-Feb-2007
Laminated Superconducting Ceramic Tape    Germany    97937022.8    06-Aug-1997
   Granted    69737330    07-Feb-2007 Laminated Superconducting Ceramic Tape   
Italy    97937022.8    06-Aug-1997    Granted    979518    07-Feb-2007 Laminated
Superconducting Ceramic Tape    United Kingdom    97937022.8    06-Aug-1997   
Granted    979518    07-Feb-2007 Laminated Superconducting Ceramic Tape    USA
   08/705811    30-Aug-1996    Granted    5987342    16-Nov-1999 Laminated
Superconducting Ceramic Tape    USA    09/401764    23-Sep-1999    Granted   
6230033    08-May-2001 High-Temperature Superconductor Lead    USA    08/730870
   18-Oct-1996    Granted    5880068    09-Mar-1999 Cryogenic Electronics Power
Supply    USA    08/384780    06-Feb-1995    Granted    5612615    18-Mar-1997
Variable Profile Superconducting Magnetic Coil    USA    08/541639    10-Oct-95
   Granted    5581220    3-Dec-96 Performance For Oxide Dispersion Strengthened
Superconductor Composites    USA    08/731302    15-Oct-96    Granted    6305070
   23-Oct-01 Superconducting Synchronous Motor Construction    France   
97933177.4    26-Jun-97    Granted    913023    15-Apr-09 Superconducting
Synchronous Motor Construction    Germany    97933177.4    26-Jun-97    Granted
   69739358.5-08    15-Apr-09



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Superconducting Synchronous Motor Construction    Italy    97933177.4   
26-Jun-97    Granted    913023    15-Jul-09 Superconducting Synchronous Motor
Construction    United Kingdom    97933177.4    26-Jun-97    Granted    913023
   15-Apr-09 Superconducting Synchronous Motor Construction    USA    08/682923
   16-Jul-96    Granted    5777420    7-Jul-98 Controlled Conversion Of Metal
Oxyfluorides Into Superconducting Oxides    China (PRC)    98808231.4   
17-Jun-98    Granted    187130    29-Dec-04 Controlled Conversion Of Metal
Oxyfluorides Into Superconducting Oxides    Japan    11-504767    17-Jun-98   
Granted    4223076    12-Feb-09 Controlled Conversion Of Metal Oxyfluorides Into
Superconducting Oxides    Japan    2006-170836    17-Jun-98    Published      
Controlled Conversion Of Metal Oxyfluorides Into Superconducting Oxides    New
Zealand    502030    17-Jun-98    Granted    502030    31-Mar-03 Controlled
Conversion Of Metal Oxyfluorides Into Superconducting Oxides    Russian
Federation    2000101289    17-Jun-98    Granted    2232448    17-Jun-04
Controlled Conversion Of Metal Oxyfluorides Into Superconducting Oxides    USA
   09/470926    22-Dec-99    Granted    6172009    9-Jan-01 Controlled
Conversion Of Metal Oxyfluorides Into Superconducting Oxides    USA    10/159870
   30-May-02    Granted    6610428    26-Aug-03 Resistive Fault Current Limiter
   France    99300920.8    9-Feb-99    Granted    935261    27-Apr-05



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Resistive Fault Current Limiter    Germany    69924898.1-08    9-Feb-99   
Granted    935261    27-Apr-05 Resistive Fault Current Limiter    Italy   
99300920.8    9-Feb-99    Granted    935261    27-Apr-05 Resistive Fault Current
Limiter    United Kingdom    99300920.8    9-Feb-99    Granted    935261   
27-Apr-05 Resistive Fault Current Limiter    USA    09/020431    9-Feb-98   
Granted    6275365    14-Aug-01 Cryogen Protected Superconducting Ceramic Tape
   France    97938039.1    6-Aug-97    Granted    951588    4-May-05 Cryogen
Protected Superconducting Ceramic Tape    Germany    97938039.1    6-Aug-97   
Granted    69733212    4-May-05 Cryogen Protected Superconducting Ceramic Tape
   Italy    97938039.1    6-Aug-97    Granted    951588    4-May-05 Cryogen
Protected Superconducting Ceramic Tape    United Kingdom    97938039.1   
6-Aug-97    Granted    951588    4-May-05 Cryogen Protected Superconducting
Ceramic Tape    USA    08/701375    30-Aug-96    Granted    6110606    29-Aug-00
Cryogen Protected Superconducting Ceramic Tape    USA    09/498551    4-Feb-00
   Granted    6649280    18-Nov-03 Fault Current Limiting Superconducting Coil
   Australia    20022318900    19-Dec-02    Granted    2002318900    9-Sep-04
Fault Current Limiting Superconducting Coil    China (PRC)    98810282.X   
3-Sep-98    Granted    98810282.X    20-Oct-04



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Fault Current Limiting Superconducting Coil    European Patent Convention   
6075543.6    3-Sep-98    Granted    1691381    2-Nov-11 Fault Current Limiting
Superconducting Coil    France    98943530    3-Sep-98    Granted       8-Aug-07
Fault Current Limiting Superconducting Coil    Germany    69838221.8-08   
3-Sep-98    Granted    DE69838221    8-Aug-07 Fault Current Limiting
Superconducting Coil    Italy    98943530    3-Sep-98    Granted    32419BE2007
   8-Aug-07 Fault Current Limiting Superconducting Coil    Italy    6075543.6   
3-Sep-98    Granted    67403 BE/2012    2-Nov-11 Fault Current Limiting
Superconducting Coil    Japan    512218/2000    3-Sep-98    Granted    3215697
   27-Jul-01 Fault Current Limiting Superconducting Coil    United Kingdom   
98943530    3-Sep-98    Granted       8-Aug-07 Fault Current Limiting
Superconducting Coil    USA    08/928901    12-Sep-97    Granted    5912607   
15-Jun-99 Methods For Joining High Temperature Superconducting Components With
Negligible Critical Current Degradation And Articles Of Manufacture In
Accordance Therewith    Japan    500348/2001    2-Jun-00    Pending      
Methods For Joining High Temperature Superconducting Components With Negligible
Critical Current Degradation And Articles Of Manufacture In Accordance Therewith
   Korea (ROK)    2001/7015524    2-Jun-00    Granted    641714    26-Oct-06
Methods For Joining High Temperature Superconducting Components With Negligible
Critical Current Degradation And Articles Of Manufacture In Accordance Therewith
   USA    09/324229    2-Jun-99    Granted    6159905    12-Dec-00



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Substrates For Superconductors (Binary I)    USA    08/942038    1-Oct-97   
Granted    6428635    6-Aug-02 Rotating Machine Having Superconducting Windings
   USA    09/251311    17-Feb-99    Granted    6066906    23-May-00 Shunt
Connected Superconducting Energy Stabilizing System    Germany    92110933.6   
27-Jun-92    Granted    6920788.5    27-Dec-95 Shunt Connected Superconducting
Energy Stabilizing System    Japan    4-174307    1-Jul-92    Granted    2796471
   26-Jun-98 Superconductor Rotor Cooling System    Australia    57695/99   
26-Apr-99    Granted    768209    18-Mar-04 Superconductor Rotor Cooling System
   Canada    2341472    26-Apr-99    Granted    2341472    14-Oct-08
Superconductor Rotor Cooling System    France    4005951.1    26-Apr-99   
Granted    1437821    21-Jun-06 Superconductor Rotor Cooling System    Germany
   4005951.1    26-Apr-99    Granted    1437821    21-Jun-06 Superconductor
Rotor Cooling System    Italy    4005951.1    26-Apr-99    Granted    1437821   
21-Jun-06 Superconductor Rotor Cooling System    Japan    2000/568168   
26-Apr-99    Granted    4099314    21-Mar-08 Superconductor Rotor Cooling System
   United Kingdom    4005951.1    26-Apr-99    Granted    1437821    21-Jun-06
Superconductor Rotor Cooling System    USA    09/140154    26-Aug-98    Granted
   6376943    23-Apr-02 Superconductor Rotor Cooling System    USA    10/128535
   23-Apr-02    Granted    6812601    2-Nov-04 Methods And Compositions For
Making A Multi-Layer Article    France    948695.2    14-Jul-00    Granted   
1198847    1-Oct-08



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Methods And Compositions For Making A Multi-Layer Article    Germany    948695.2
   14-Jul-00    Granted    1198847    1-Oct-08 Methods And Compositions For
Making A Multi-Layer Article    Italy    948695.2    14-Jul-00    Granted   
74656/BE/2008    1-Oct-08 Methods And Compositions For Making A Multi-Layer
Article    Japan    2001-512647    14-Jul-00    Granted    4891505    22-Dec-11
Methods And Compositions For Making A Multi-Layer Article    United Kingdom   
948695.2    14-Jul-00    Granted    1198847    1-Oct-08 Methods And Compositions
For Making A Multi-Layer Article    USA    09/615991    14-Jul-00    Granted   
6669774    30-Dec-03 Enhanced High Temperature Coated Superconductors   
China (PRC)    00810767.X    14-Jul-00    Granted    00810767.X    29-Jun-05
Enhanced High Temperature Coated Superconductors    Germany    975162.9   
14-Jul-00    Granted    1198846    8-Nov-06 Enhanced High Temperature Coated
Superconductors    Japan    512645/2001    14-Jul-00    Granted    4041672   
16-Nov-07 Enhanced High Temperature Coated Superconductors    USA    09/617518
   14-Jul-00    Granted    6828507    7-Dec-04 Enhanced High Temperature Coated
Superconductors    USA    10/154566    24-May-02    Granted    6765151   
20-Jul-04 Alloy Materials (Ternary II)    Australia    41659/00    31-Jan-00   
Granted    764082    20-Nov-03



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Alloy Materials (Ternary II)    USA    09/283777    31-Mar-99    Granted   
6458223    1-Oct-02 Alloy Materials (Binary II)    Australia    52665/00   
31-Mar-00    Granted    758847    24-Jul-03 Alloy Materials (Binary II)    Japan
   608807/2000    31-Mar-00    Published       Alloy Materials (Binary II)   
USA    09/283775    31-Mar-99    Granted    6475311    5-Nov-02 Detachable
Cryogenic Refrigerator Expander    USA    09/168201    6-Oct-98    Granted   
6202421    20-Mar-01 Pulse Tube Refrigerator And Current Lead    USA   
09/243142    2-Feb-99    Granted    6286318    11-Sep-01 Multi-Layer Articles
And Methods Of Making Same    USA    09/616810    14-Jul-00    Granted   
6893732    17-May-05 Rotor Assembly Including Superconducting Magnetic Coil   
Australia    74692/00    23-May-00    Granted    763545    6-Nov-03 Rotor
Assembly Including Superconducting Magnetic Coil    China (PRC)    812272.5   
23-May-00    Granted    ZL0812272.5    23-May-07 Rotor Assembly Including
Superconducting Magnetic Coil    France    963251.4    23-May-00    Granted   
1212760    15-Jul-09 Rotor Assembly Including Superconducting Magnetic Coil   
Germany    963251.4    23-May-00    Granted    60042554.1    15-Jul-09 Rotor
Assembly Including Superconducting Magnetic Coil    Italy          Granted   
71786/BE/2009    15-Jul-09 Rotor Assembly Including Superconducting Magnetic
Coil    Japan    512596/2001    23-May-00    Granted    3953813    11-May-07



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Rotor Assembly Including Superconducting Magnetic Coil    Korea (ROK)   
2002/7000951    23-May-00    Granted    10-0635170    10-Oct-06 Rotor Assembly
Including Superconducting Magnetic Coil    United Kingdom    963251.4   
23-May-00    Granted    1212760    15-Jul-09 Rotor Assembly Including
Superconducting Magnetic Coil    USA    09/359497    23-Jul-99    Granted   
6509819    21-Jan-03 High Temperature Superconducting Rotor For A Synchronous
Machine    USA    09/251310    17-Feb-99    Granted    6140719    31-Oct-00
Exciter With Axial Gap    USA    09/349433    7-Jul-99    Granted    6278212   
21-Aug-01 Devices And Systems Based On Novel Superconducting Material    USA   
07/021229    3-Mar-87    Granted    6635603    21-Oct-03 Oxide Superconductor
Comprising Cu, Bi, Ca And Sr    USA    07/976294    13-Nov-92    Granted   
5340796    23-Aug-94 Method Of Producing A Superconductive Body, And Apparatus
And Systems Comprising The Body    Canada    564724    21-Apr-88    Granted   
1338615    1-Oct-96 Method Of Producing A Layer Of Superconductive Oxide    USA
   07/126448    30-Nov-87    Granted    5416063    16-May-95 Fabrication Of
Oxide Superconductors By Melt Growth Method    USA    07/890303    27-May-92   
Granted    5972846    26-Oct-99 Article Comprising A Superconductor/Insulator
Layer Structure, And Method Of Making The Article    USA    07/028738   
8-Mar-93    Granted    5364836    15-Nov-94 Conductivity In Carbonaceous
Compounds And Devices Using Such Compounds    USA    08/156664    22-Nov-93   
Granted    5391323    21-Feb-95 Article Comprising An Intermetallic
Superconducting Material    USA    08/143419    26-Oct-93    Granted    5413755
   9-May-95 Article Comprising An Intermatellic Superconductor Material    USA
   08/177837    5-Jan-94    Granted    5470530    28-Nov-95



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Superconducting Conductors And Their Method Of Manufacture (Fcl)    European
Patent Convention    99956481.8    10-Aug-99    Granted    1105885    10-Jan-07
Superconducting Conductors And Their Method Of Manufacture (Fcl)    Japan   
2000-565545    10-Aug-99    Granted    4638983    3-Dec-10 Superconducting
Conductors And Their Method Of Manufacture (Fcl)    USA    09/200411   
25-Nov-98    Granted    6657533    2-Dec-03 Superconducting Electric Motor   
France    989180.5    10-Aug-00    Granted    1203437    10-Mar-05
Superconducting Electric Motor    Germany    989180.5    10-Aug-00    Granted   
1203437    10-Mar-05 Superconducting Electric Motor    Japan    2008169063   
10-Aug-00    Granted    4308308    15-May-09 Superconducting Electric Motor   
United Kingdom    989180.5    10-Aug-00    Granted    1203437    10-Mar-05
Superconducting Electric Motor    USA    09/371692    10-Aug-99    Granted   
7453174    18-Nov-08 Encapsulated Ceramic Superconductors    Australia   
14298/01    20-Jul-00    Granted    770990    24-Jun-04 Encapsulated Ceramic
Superconductors    China (PRC)    810754.8    20-Jul-00    Granted   
ZL00810754.    28-Mar-07 Encapsulated Ceramic Superconductors    European Patent
Convention    976538.9    20-Jul-00    Granted    1203415    15-Feb-12
Encapsulated Ceramic Superconductors    Japan    512646/2001    20-Jul-00   
Granted    3949960    27-Apr-07



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Encapsulated Ceramic Superconductors    Korea (ROK)    2002-7000991    20-Jul-00
   Granted    10-0682582    7-Feb-07 Encapsulated Ceramic Superconductors    USA
   09/360318    23-Jul-99    Granted    6444917    3-Sep-02 Thin Films Having
Rock-Salt-Like Structure Deposited On Amorphous Surfaces    USA    09/191449   
12-Nov-98    Granted    6190752    20-Feb-01 Water Cooled Stator Winding Of An
Electric Motor    European Patent Convention    955543.4    15-Aug-00   
Published       Water Cooled Stator Winding Of An Electric Motor    Japan   
2001-517484    15-Aug-00    Granted    4188597    19-Sep-08 Critical Doping In
High-Tc Superconductors For Maximal Flux Pinning And Critical Currents   
European Patent Convention    99931620.2    18-Jun-99    Published      
Critical Doping In High-Tc Superconductors For Maximal Flux Pinning And Critical
Currents    Japan    555283-2000    18-Jun-99    Pending       Critical Doping
In High-Tc Superconductors For Maximal Flux Pinning And Critical Currents    USA
   10/327408    20-Dec-02    Granted    6784138    31-Aug-04 Exciter And
Electronic Regulator For Superconducting Rotating Machinery    France   
987982.6    9-Nov-00    Granted    1247324    24-Mar-04 Exciter And Electronic
Regulator For Superconducting Rotating Machinery    Germany    987982.6   
9-Nov-00    Granted    60009349.2    24-Mar-04 Exciter And Electronic Regulator
For Superconducting Rotating Machinery    Italy    987982.6    9-Nov-00   
Granted    1247324    24-Mar-04



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Exciter And Electronic Regulator For Superconducting Rotating Machinery    Japan
   552503/2001    9-Nov-00    Granted    3836370    25-Oct-06 Exciter And
Electronic Regulator For Superconducting Rotating Machinery    United Kingdom   
987982.6    9-Nov-00    Granted    1247324    24-Mar-04 Exciter And Electronic
Regulator For Superconducting Rotating Machinery    USA    09/480430   
11-Jan-00    Granted    6420842    16-Jul-02 Method And Apparatus For
Discharging A Superconducting Magnet    USA    09/449505    24-Nov-1999   
Granted    6445555    03-Sep-02 Method And Apparatus For Controlling A Phase
Angle Of Ac Power To Keep Dc Voltage From An Energy Source Constant    USA   
09/449436    24-Nov-99    Granted    6414853    2-Jul-02 Capacitor Bank
Switching    Australia    775672    21-Nov-00    Granted    775672    25-Nov-04
Capacitor Bank Switching    Canada    2392255    21-Nov-00    Granted    2392255
   18-Aug-09 Capacitor Bank Switching    Canada    2,666,061    19-May-09   
Granted    2666061    19-Jan-10 Capacitor Bank Switching    European Patent
Convention    992463    21-Nov-00    Granted    1236212    4-Jan-12 Capacitor
Bank Switching    France    992463    21-Nov-00    Granted    1236212   
4-Jan-12 Capacitor Bank Switching    Germany    992463    21-Nov-00    Granted
   60046 818.6    4-Jan-12 Capacitor Bank Switching    Ireland    992463   
21-Nov-00    Granted    1236212    4-Jan-12 Capacitor Bank Switching    Italy   
992463    21-Nov-00    Granted    1236212    4-Jan-12



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Capacitor Bank Switching    United Kingdom    992463    21-Nov-00    Granted   
1236212    4-Jan-12 Capacitor Bank Switching    USA    09/449378    24-Nov-99   
Granted    6900619    31-May-05 Capacitor Bank Switching    USA    11/136333   
24-May-05    Granted    7265521    4-Sep-07 Method And Apparatus For Providing
Power To A Utility Network    USA    09/449375    24-Nov-99    Granted   
6600973    29-Jul-03 Voltage Regulation Of A Utility Power Network    Canada   
2392409    22-Nov-00    Granted    2392409    17-Nov-09 Voltage Regulation Of A
Utility Power Network    European Patent Convention    6075796    22-Nov-00   
Published       Voltage Regulation Of A Utility Power Network    France   
979222.7    22-Nov-00    Granted       4-Oct-06 Voltage Regulation Of A Utility
Power Network    Germany    979222.7    22-Nov-00    Granted    60031158   
4-Oct-06 Voltage Regulation Of A Utility Power Network    Ireland    979222.7   
22-Nov-00    Granted       4-Oct-06 Voltage Regulation Of A Utility Power
Network    Italy    979222.7    1236261    Granted    4-Oct-06    22-Nov-20
Voltage Regulation Of A Utility Power Network    Mexico    2002/005243   
22-Nov-00    Granted    239780    28-Aug-06 Voltage Regulation Of A Utility
Power Network    Mexico    2006/009615    22-Nov-00    Granted    266129   
13-Apr-09 Voltage Regulation Of A Utility Power Network    Spain    979222.7   
22-Nov-00    Granted    2276704    4-Oct-06 Voltage Regulation Of A Utility
Power Network    Sweden    979222.7    22-Nov-00    Granted       4-Oct-06



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Voltage Regulation Of A Utility Power Network    Switzerland    979222.7   
22-Nov-00    Granted       4-Oct-06 Voltage Regulation Of A Utility Power
Network    United Kingdom    979222.7    22-Nov-00    Granted       4-Oct-06
Voltage Regulation Of A Utility Power Network    USA    11/655817    19-Jan-07
   Granted    RE41170(E1)    30-Mar-10 Voltage Regulation Of A Utility Power
Network    USA    12/502048    13-Jul-09    Pending       Multi-Layer Articles
And Methods Of Making Same    China (PRC)    810756.4    14-Jul-00    Granted   
ZL008107556.4    2-Jun-10 Multi-Layer Articles And Methods Of Making Same   
Japan    512644/2001    14-Jul-00    Published       Multi-Layer Articles And
Methods Of Making Same    Korea (ROK)    2002/7000994    14-Jul-00    Granted   
10-0683186    8-Feb-07 Multi-Layer Articles And Methods Of Making Same    USA   
09/615999    14-Jul-00    Granted    6974501    13-Dec-05 Surface Control Alloy
Substrates And Methods Of Manufacture Therefor    USA    09/616570    14-Jul-00
   Granted    6730410    4-May-04 Superconducting Rotating Machines    USA   
09/415626    12-Oct-99    Granted    6489701    3-Dec-02 Electric Utility System
With Superconducting Magnetic Energy Storage    Australia    77509    26-Jan-00
   Granted    777509    17-Feb-05 Electric Utility System With Superconducting
Magnetic Energy Storage    Australia    2005200223    19-Jan-05    Granted   
2005200223    25-Oct-07



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Electric Utility System With Superconducting Magnetic Energy Storage    Canada
   2359322    26-Jan-00    Granted    2359322    18-Sep-07 Electric Utility
System With Superconducting Magnetic Energy Storage    China (PRC)   
200510062525.9    26-Jan-00    Granted    ZL200510062525.9    24-Jun-09 Electric
Utility System With Superconducting Magnetic Energy Storage    European Patent
Convention    923064    26-Jan-00    Published       Electric Utility System
With Superconducting Magnetic Energy Storage    Japan    599113/2000   
26-Jan-00    Granted    3597473    17-Sep-04 Electric Utility System With
Superconducting Magnetic Energy Storage    Korea (ROK)    10-2001-7009545   
26-Jan-00    Granted    10-0879481    13-Jan-09 Electric Utility System With
Superconducting Magnetic Energy Storage    USA    09/449435    24-Nov-99   
Granted    6906434    14-Jun-05 Cryogenic Refrigerator    USA    09/716598   
20-Nov-00    Granted    6532748    18-Mar-03 Internal Support For
Superconducting Windings    USA    09/481480    11-Jan-00    Granted    6693504
   17-Feb-04 HTS Superconducting Rotating Machine    France    990909.4   
9-Nov-00    Granted    1247325    5-Oct-05 HTS Superconducting Rotating Machine
   Germany    60023038.4-08    9-Nov-00    Granted    1247325    5-Oct-05 HTS
Superconducting Rotating Machine    Italy    990909.4    9-Nov-00    Granted   
1247325    5-Oct-05 HTS Superconducting Rotating Machine    Japan    552505/2001
   9-Nov-00    Granted    3892299    15-Dec-06



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date HTS Superconducting Rotating Machine    United Kingdom    990909.4   
9-Nov-00    Granted    1247325    5-Oct-05 HTS Superconducting Rotating Machine
   USA    09/632776    4-Aug-00    Granted    6597082    22-Jul-03 Current
Limiting Composite Material    European


Patent

Convention

   931914.6    22-Mar-00    Granted    1166370    29-Jun-11 Current Limiting
Composite Material    Japan    607284/2000    22-Mar-00    Pending       Current
Limiting Composite Material    Japan    2010-260404    22-Nov-10    Published   
   Current Limiting Composite Material    USA    09/488742    20-Jan-00   
Granted    6762673    13-Jul-04 Cooling Systems For High Temperature
Superconducting Machines    France    1942409.2    10-Jan-01    Granted   
1248933    25-Oct-06 Cooling Systems For High Temperature Superconducting
Machines    Germany    1942409.2    10-Jan-01    Granted    1248933    25-Oct-06
Cooling Systems For High Temperature Superconducting Machines    Italy   
1942409.2    10-Jan-01    Granted    1248933    25-Oct-06 Cooling Systems For
High Temperature Superconducting Machines    Japan    552034/2001    10-Jan-01
   Published       Cooling Systems For High Temperature Superconducting Machines
   United


Kingdom

   1942409.2    10-Jan-01    Granted    1248933    25-Oct-06 Cooling Systems For
High Temperature Superconducting Machines    USA    09/480396    11-Jan-00   
Granted    6347522    19-Feb-02



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.   
Grant Date Cooling Systems For High Temperature Superconducting Machines    USA
  10/059873    29-Jan-02    Granted    6625992    30-Sep-03 Superconducting
Synchronous Machine Field Winding Protection    France   1962339.6    31-Jul-01
   Granted    1305871    12-Sep-07 Superconducting Synchronous Machine Field
Winding Protection    Germany   60130467.5    31-Jul-01    Granted   
60130467.5-08    14-Jan-08 Superconducting Synchronous Machine Field Winding
Protection    Italy   1962339.6    31-Jul-01    Granted    1305871    12-Sep-07
Superconducting Synchronous Machine Field Winding Protection    Korea (ROK)  
2003/7001546    31-Jul-01    Granted    10-0635171    10-Oct-06 Superconducting
Synchronous Machine Field Winding Protection    United
Kingdom   1962339.6    31-Jul-01    Granted    1305871    12-Sep-07
Superconducting Synchronous Machine Field Winding Protection    USA   09/632599
   4-Aug-00    Granted    6359365    19-Mar-02 Control Of Oxide Layer Reaction
Rates    USA   09/616566    14-Jul-00    Granted    6673387    6-Jan-04 Mounting
Structure For Superconducting Windings    USA   10/085471    28-Feb-02   
Granted    7119644    10-Oct-06 Method And System For Providing Voltage Support
To A Load Connected To A Utility Power Network    China (PRC)   1808025.1   
23-Apr-01    Granted    1808025.1    24-Jan-07 Method And System For Providing
Voltage Support To A Load Connected To A Utility Power Network    China (PRC)  
05-10116160.3    23-Apr-01    Granted    ZL200510116160.3    23-Jul-08



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.   
Grant Date Method And System For Providing Voltage Support To A Load Connected
To A Utility Power Network    European


Patent

Convention

  1928730.9    23-Apr-01    Granted    1281225    12-Aug-09 Method And System
For Providing Voltage Support To A Load Connected To A Utility Power Network   
European


Patent

Convention

  5001833.2    23-Apr-01    Published       Method And System For Providing
Voltage Support To A Load Connected To A Utility Power Network    France  
1928730.9    23-Apr-01    Granted    1281225    12-Aug-09 Method And System For
Providing Voltage Support To A Load Connected To A Utility Power Network   
Germany   1928730.9    23-Apr-01    Granted    60139552    12-Aug-09 Method And
System For Providing Voltage Support To A Load Connected To A Utility Power
Network    Italy   1928730.9    23-Apr-01    Granted    1281225    12-Aug-09
Method And System For Providing Voltage Support To A Load Connected To A Utility
Power Network    Korea
(ROK)   2002-7014196    23-Apr-01    Granted    10-0683192    8-Feb-07 Method
And System For Providing Voltage Support To A Load Connected To A Utility Power
Network    Singapore   200205946-7    23-Apr-01    Granted    92141    30-Jun-05
Method And System For Providing Voltage Support To A Load Connected To A Utility
Power Network    United
Kingdom   1928730.9    23-Apr-01    Granted    1281225    12-Aug-09



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Method And System For Providing Voltage Support To A Load Connected
To A Utility Power Network    USA    09/556226    24-Apr-00    Granted   
6392856    21-May-02 Exciter And Electronic Regulator For Superconducting
Rotating Machinery    USA    10/287412    4-Nov-02    Granted    6791216   
14-Sep-04 Stator Coil Assembly For Superconducting Rotating Machines    USA   
09/632601    4-Aug-00    Granted    6879081    12-Apr-05 Stator Coil Assembly
For Superconducting Rotating Machines    USA    10/061103    1-Feb-02    Granted
   6888286    3-May-05 Stator Coil Assembly For Superconducting Rotating
Machines    USA    10/320321    16-Dec-02    Granted    6911759    28-Jun-05
Structures Having Enhanced Biaxial Texture And Method Of Fabricating Same   
Australia    55398/96    10-Apr-96    Granted    713892    20-Mar-00 Structures
Having Enhanced Biaxial Texture And Method Of Fabricating Same    Canada   
2217822    10-Apr-96    Granted    2217822    23-Nov-04 Structures Having
Enhanced Biaxial Texture And Method Of Fabricating Same    France    96912663   
10-Apr-96    Granted    830218    24-May-06 Structures Having Enhanced Biaxial
Texture And Method Of Fabricating Same    Germany    96912663    10-Apr-96   
Granted    830218    24-May-06 Structures Having Enhanced Biaxial Texture And
Method Of Fabricating Same    Italy    96912663    10-Apr-96    Granted   
830218    24-May-06 Structures Having Enhanced Biaxial Texture And Method Of
Fabricating Same    Japan    11-504612    10-Apr-96    Granted    3601830   
1-Oct-04



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.   
Grant Date Structures Having Enhanced Biaxial Texture And Method Of Fabricating
Same    Korea (ROK)   97-707198    10-Apr-96    Granted    418279    30-Jan-04
Structures Having Enhanced Biaxial Texture And Method Of Fabricating Same   
Spain   96912663    10-Apr-96    Granted    830218    24-May-06 Structures
Having Enhanced Biaxial Texture And Method Of Fabricating Same    Sweden  
96912663    10-Apr-96    Granted    830218    24-May-06 Structures Having
Enhanced Biaxial Texture And Method Of Fabricating Same    Switzerland  
96912663    10-Apr-96    Granted    830218    24-May-06 Structures Having
Enhanced Biaxial Texture And Method Of Fabricating Same    United Kingdom  
96912663    10-Apr-96    Granted    830218    24-May-06 Structures Having
Enhanced Biaxial Texture And Method Of Fabricating Same    USA   08/419583   
10-Apr-95    Granted    5741377    21-Apr-98 Structures Having Enhanced Biaxial
Texture And Method Of Fabricating Same    USA   08/651291    22-May-96   
Granted    5739086    14-Apr-98 Structures Having Enhanced Biaxial Texture And
Method Of Fabricating Same    USA   08/650249    22-May-96    Granted    5898020
   27-Apr-99 Structures Having Enhanced Biaxial Texture    USA   09/005381   
9-Jun-98    Granted    5958599    28-Sep-99 Method Of Deforming A Biaxially
Textured Buffer Layer On A Textured Metallic Substrate And Articles    USA  
09/163994    30-Sep-98    Granted    6114287    2-Sep-00 Method Of Forming
Biaxially Textured Alloy Substrates And Devices Thereon    USA   08/934328   
19-Sep-97    Granted    5964966    12-Oct-99 Method Of Forming Biaxially
Textured Alloy Substrates And Devices Thereon    USA   09/250,683    16-Feb-99
   Granted    6106615    22-Aug-00



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date High TC YBCO Superconductor Deposited On Biaxially Textured Ni
Substrate    USA    08/670871    26-Jun-96    Granted    5968877    19-Oct-99
Method Of Depositing An Electrically Conductive Oxide Film On A Textured
Metallic Substrate And Articles Formed Therefrom    USA    09/163888   
30-Sep-98    Granted    6296701    2-Oct-01 Method For Making Buffer Layers On
Rolled Nickel Or Copper As Superconductor Substrates    USA    09/096559   
12-Jun-98    Granted    6150034    21-Nov-00 Buffer Layers On Metal Surfaces
Having Biaxial Texture As Superconductor Substrates    USA    09/399684   
21-Sep-99    Granted    6156376    5-Dec-00 Method For Making Buffer Layers On
Rolled Nickel Or Copper As Superconductor Substrates    USA    09/096559   
12-Jun-98    Granted    6150034    21-Nov-00 Buffer Layers On Metal Surfaces
Having Biaxial Texture As Superconductor Substrates    USA    09/399684   
21-Sep-99    Granted    6156376    5-Dec-00 Buffer Layers On Metal Surfaces
Having Biaxial Texture As Superconductor Substrates    USA    09/399684   
21-Sep-99    Granted    6156376    5-Dec-00 High Thermal Conductivity Connector
Having High Electrical Isolation    USA    08/090425    12-Jun-93    Granted   
5386870    7-Feb-1995 Integrated Multi-Level Inverter Assembly    Japan   
540289/2002    1-Nov-01    Published       Integrated Multi-Level Inverter
Assembly    USA    09/704899    2-Nov-00    Granted    6700804    2-Mar-04
Low-Inductance Connector For Printed-Circuit Board    USA    09/677097   
29-Sep-00    Granted    6472613    29-Oct-02 A Dual Mode Controller For
Switching Circuitry    USA    09/676840    29-Sep-00    Granted    6366064   
2-Apr-02 Low Inductance Transistor Module With Distributed Bus    USA   
09/637619    11-Aug-00    Granted    6459605    1-Oct-02 Tangential Torque
Support    USA    10/083025    26-Feb-02    Granted    6674206    6-Jan-04
Tangential Torque Support    USA    10/752075    6-Jan-04    Granted    6815856
   9-Nov-04



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.   
Grant Date Tangential Torque Support    USA   10/954591    30-Sep-04    Granted
   6873079    29-Mar-05 Polymer Encapsulated Ceramic Superconductor    USA  
09/658838    8-Sep-00    Granted    6784362    31-Aug-04 Voltage Recovery Device
For Use With A Utility Power Network    USA   09/944791    31-Aug-01    Granted
   6987331    17-Jan-06 Exciter Assembly Telemetry    USA   09/713349   
13-Nov-00    Granted    6828919    7-Dec-04 High Temperature Superconductor
Rotor For A Synchronous Machine    USA   09/696363    25-Oct-00    Granted   
6768232    27-Jul-04 Torque Transmission Assembly For Use In Superconducting
Rotating Machines    France   2756440    11-Jul-02    Granted    1407529   
Torque Transmission Assembly For Use In Superconducting Rotating Machines   
Germany   2756440    11-Jul-02    Granted    1407529    20-Apr-11 Torque
Transmission Assembly For Use In Superconducting Rotating Machines    Italy  
2756440    11-Jul-02    Granted    1407529    20-Apr-11 Torque Transmission
Assembly For Use In Superconducting Rotating Machines    Korea (ROK)  
10-03-7003864    11-Jul-02    Granted    10-0727773    7-Jun-07 Torque
Transmission Assembly For Use In Superconducting Rotating Machines    United


Kingdom

  2756440    11-Jul-02    Granted    1407529    20-Apr-11 Torque Transmission
Assembly For Use In Superconducting Rotating Machines    USA   09/909412   
19-Jul-01    Granted    6700274    2-Mar-04 Superconducting Rotating Machine
With A Subtransient Reactance Determined By Construction    France   2746976.6
   11-Jul-02    Pending      



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.   
Grant Date Superconducting Rotating Machine With A Subtransient Reactance
Determined By Construction    Germany   2746976.6    11-Jul-02    Pending      
Superconducting Rotating Machine With A Subtransient Reactance Determined By
Construction    Italy   2746976.6    11-Jul-02    Granted    1415385    5-Nov-08
Superconducting Rotating Machine With A Subtransient Reactance Determined By
Construction    Japan   2003-513114    11-Jul-02    Granted    3833656   
28-Jul-06 Superconducting Rotating Machine With A Subtransient Reactance
Determined By Construction    Korea (ROK)   2003-7003628    11-Jul-02    Granted
   10-0562513    13-Mar-06 Superconducting Rotating Machine With A Subtransient
Reactance Determined By Construction    United


Kingdom

  2746976.6    11-Jul-02    Pending       Superconducting Rotating Machine With
A Subtransient Reactance Determined By Construction    USA   09/905611   
13-Jul-01    Granted    6664672    16-Dec-03 Thermally-Conductive Stator Support
Structure    Japan   2003-572153    30-Jul-04    Pending      
Thermally-Conductive Stator Support Structure    USA   10/083927    27-Feb-02   
Granted    7211919    1-May-07 Thermally-Conductive Stator Support Structure   
USA   11/742083    30-Apr-07    Granted    7423356    9-Sep-08
Thermally-Conductive Stator Support Structure    USA   12/035213    21-Feb-08   
Granted    7589441    15-Sep-09



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.   
Grant Date Multi-Layer Superconductor Having Buffer Layer With Oriented
Termination Plane    USA   09/995420    26-Nov-01    Granted    6537689   
25-Mar-03 Precursor Solutions And Methods Of Using Same    Australia  
2002216631    17-Oct-01    Granted    2002216631    12-Oct-06 Precursor
Solutions And Methods Of Using Same    China (PRC)   1817849.9    17-Oct-01   
Granted    ZL01817849.9    17-Jun-09 Precursor Solutions And Methods Of Using
Same    France   1988951.8    17-Oct-01    Granted    1334525    2-May-07
Precursor Solutions And Methods Of Using Same    Germany   1988951.8   
17-Oct-01    Granted    1334525    2-May-07 Precursor Solutions And Methods Of
Using Same    Italy   1988951.8    17-Oct-01    Granted    1334525    2-May-07
Precursor Solutions And Methods Of Using Same    Japan   2002-538490   
17-Oct-01    Granted    4234424    19-Dec-08 Precursor Solutions And Methods Of
Using Same    Korea (ROK)   2003-7005637    17-Oct-01    Granted    10-0585417
   24-May-06 Precursor Solutions And Methods Of Using Same    United


Kingdom

  1988951.8    17-Oct-01    Granted    1334525    2-May-07 Precursor Solutions
And Methods Of Using Same    USA   10/673307    29-Sep-03    Granted    7326434
   5-Feb-08 Precursor Solutions And Methods Of Using Same    USA   12/025982   
5-Feb-08    Granted    7939126    10-May-11 Multi-Level Quasi-Resonant Power
Inverter    USA   09/870401    30-May-01    Granted    6449179    10-Sep-02
Process Of Magnesium-Boride Superconductors    USA   10/094076    8-Mar-02   
Granted    7018954    28-Mar-06 Buffer Layers On Biaxially Textured Metal
Substrates    USA   08/922173    2-Sep-97    Granted    6077344    20-Jun-00



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.   
Grant Date Buffer Layers On Biaxially Textured Metal Substrates    USA  
09/248300    11-Feb-99    Granted    6235402    22-May-01 Buffer Layers On
Biaxially Textured Metal Substrates    USA   09/408235    29-Sep-99    Granted
   6270908    7-Aug-01 Buffer Layers On Biaxially Textured Metal Substrates   
USA   09/563665    17-Sep-02    Granted    6451450    17-Sep-02 Superconductor
Methods And Reactors    China (PRC)   2815187.9    30-Jul-02    Granted   
ZL02815187.9    6-Feb-08 Superconductor Methods And Reactors    France   2805695
   30-Jul-02    Granted    1419538    7-Mar-07 Superconductor Methods And
Reactors    Germany   2805695    30-Jul-02    Granted    60218697    7-Mar-07
Superconductor Methods And Reactors    Italy   2805695    30-Jul-02    Granted
   1419538    7-Mar-07 Superconductor Methods And Reactors    Japan  
566911/2003    30-Jul-02    Published       Superconductor Methods And Reactors
   Japan   2006/138050    17-May-06    Pending       Superconductor Methods And
Reactors    Korea (ROK)   10-04-7001533    30-Jul-02    Granted    719612   
11-May-07 Superconductor Methods And Reactors    USA   10/208134    30-Jul-02   
Granted    6797313    28-Sep-04 Superconductor Cables And Magnetic Devices   
Canada   2,467,693    18-Oct-02    Granted    2467693    30-Sep-08
Superconductor Cables And Magnetic Devices    China (PRC)   2823558.4   
18-Oct-02    Granted    ZL02823558.4    17-Sep-08 Superconductor Cables And
Magnetic Devices    France   2789225.6    18-Oct-02    Granted    1449265   
3-Jan-07



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.    Grant
Date Superconductor Cables And Magnetic Devices    Germany   2789225.6   
18-Oct-02    Granted    60217395.7    3-Jan-07 Superconductor Cables And
Magnetic Devices    Italy   2789225.6    18-Oct-02    Granted    1449265   
3-Jan-07 Superconductor Cables And Magnetic Devices    Japan   2003-548322   
18-Oct-02    Granted    4141957    20-Jun-08 Superconductor Cables And Magnetic
Devices    Japan   2006-198166    18-Oct-02    Published       Superconductor
Cables And Magnetic Devices    Korea


(ROK)

  2004-7007858    24-May-04    Granted    669214    9-Jan-07 Superconductor
Cables And Magnetic Devices    United
Kingdom   2789225.6    18-Oct-02    Granted    1449265    3-Jan-07
Superconductor Cables And Magnetic Devices    USA   09/995442    28-Nov-01   
Granted    6745059    1-Jun-04 Superconductor Cables And Magnetic Devices    USA
  10/853547    25-May-04    Granted    6943656    13-Sep-05 Superconductor
Cables And Magnetic Devices    USA   11/104194    12-Apr-05    Granted   
7106156    12-Sep-06 Electronic Module Interconnect System    USA   09/966330   
27-Sep-01    Granted    6787939    7-Sep-04 Stator Coil Assembly    USA  
11/344585    30-Jan-06    Granted    7619345    17-Nov-09 Axially-Expandable EM
Shield    USA   09/956328    19-Sep-01    Granted    7282832    16-Oct-07 Buffer
Layers On Metal Surfaces Having Biaxial Texture As Superconductor Substrates   
USA   09/174188    16-Oct-98    Granted    6159610    12-Dec-00 Method Of Making
High-Critical-Current Density YBa2Cu3O7 Superconducting Layers On Metallic
Substrates    USA   09/014481    28-Jan-98    Granted    5972847    26-Oct-99
Conductive And Robust Nitride Buffer Layers On Biaxially Textured Substrates   
USA   10/919630    17-Aug-04    Granted    7510997    31-Mar-09



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.    Grant
Date A Rotor Assembly    China


(PRC)

  04-80006628.7    10-Feb-04    Granted    ZL200480006628.7    23-Dec-09 A Rotor
Assembly    European
Patent
Convention   4709900.7    10-Feb-04    Published       A Rotor Assembly    Japan
  2005-518579    10-Feb-04    Granted    4376869    18-Sep-09 A Rotor Assembly
   Korea


(ROK)

  10-05-7014816    10-Feb-04    Granted    761432    18-Sep-07 A Rotor Assembly
   USA   10/367125    14-Feb-03    Granted    6759781    6-Jul-04 Parting Agents
For Metal-Clad High-Temperature Superconductor Wires And Tapes    European
Patent
Convention   2798056.4    10-Sep-02    Published       Parting Agents For
Metal-Clad High-Temperature Superconductor Wires And Tapes    USA   10/489015   
10-Sep-02    Published       Processing Of Magnesium-Boride Superconductor Wires
   USA   11/030817    7-Jan-05    Published       Superconducting Wire And
Method Of Manufacturing The Same    USA   08/463777    5-Jun-95    Granted   
5935911    10-Aug-99 Superconducting Wire And Method Of Manufacturing The Same
   USA   08/463738    5-Jun-95    Granted    6170147    9-Jul-01 Low Impedance
Transmission Line With A Power Flow Controller    Canada   2496622    9-Sep-03
   Published       Low Impedance Transmission Line With A Power Flow Controller
   China


(PRC)

  3821150.5    9-Sep-03    Published      



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.    Grant
Date Low Impedance Transmission Line With A Power Flow Controller    China


(PRC)

  200910149694.4    9-Sep-03    Published       Low Impedance Transmission Line
With A Power Flow Controller    European
Patent
Convention   3794662.1    9-Sep-03    Published       Low Impedance Transmission
Line With A Power Flow Controller    Japan   2004-534735    9-Sep-03    Granted
   4087383    29-Feb-08 Method And Apparatus For Cooling A Superconducting Cable
   USA   11/154344    16-Jun-05    Granted    7453041    18-Nov-08 Deposition Of
Buffer Layers On Textured Metal Surfaces    USA   10/812676    30-Mar-04   
Granted    7261776    28-Aug-07 Superconductor Methods And Reactors    Japan  
2006-515358    2-Jun-04    Published       Power System Having A Phase Locked
Loop With A Notch Filter    USA   10/805723    22-Mar-04    Granted    6977827
   20-Dec-05 Oxide Films With Nanodot Flux Pinning Centers    China


(PRC)

  200480040541.1    15-Nov-04    Granted    ZL200480040541.1    23-Sep-09 Oxide
Films With Nanodot Flux Pinning Centers    European
Patent
Convention   4821574.3    15-Nov-04    Published       Oxide Films With Nanodot
Flux Pinning Centers    Japan   2006-549250    15-Nov-04    Published      
Oxide Films With Nanodot Flux Pinning Centers    Korea


(ROK)

  10-06-7016281    15-Nov-04    Granted    815000    12-Mar-08 Oxide Films With
Nanodot Flux Pinning Centers    USA   10/758710    16-Jan-04    Published      
Oxide Films With Nanodot Flux Pinning Centers    USA   12/346421    30-Dec-08   
Published      



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Dropwise Deposition Of A Patterned Oxide Superconductor    USA   
10/955866    29-Sep-04    Granted    7582328    1-Sep-09 Method Of Manufacturing
Oxide Superconducting Wire    USA    07/960307    13-Oct-92    Granted   
5288699    22-Feb-94 Method Of Preparing Bismuth Oxide Superconducting Wire   
Australia    23459/92    22-Jul-92    Granted    646971    23-Jun-94 Method Of
Preparing Bismuth Oxide Superconducting Wire    Canada    2092180    22-Jul-92
   Granted    2092180    3-Dec-96 Method Of Preparing Bismuth Oxide
Superconducting Wire    France    92916222    22-Jul-92    Granted    551523   
6-Mar-96 Method Of Preparing Bismuth Oxide Superconducting Wire    Germany   
92916222    22-Jul-92    Granted    551523    6-Mar-96 Method Of Preparing
Bismuth Oxide Superconducting Wire    Italy    92916222    22-Jul-92    Granted
   551523    6-Mar-96 Method Of Preparing Bismuth Oxide Superconducting Wire   
Liechtenstein    92916222    22-Jul-92    Granted    551523    6-Mar-96 Method
Of Preparing Bismuth Oxide Superconducting Wire    Netherlands    92916222   
22-Jul-92    Granted    551523    6-Mar-96 Method Of Preparing Bismuth Oxide
Superconducting Wire    Switzerland    92916222    22-Jul-92    Granted   
551523    6-Mar-96 Method Of Preparing Bismuth Oxide Superconducting Wire   
United
Kingdom    92916222    22-Jul-92    Granted    551523    6-Mar-96



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Method Of Preparing Bismuth Oxide Superconducting Wire    USA   
08/345920    28-Nov-94    Granted    5552376    3-Sep-96 Method Of Preparing
High-Temperature Superconducting Wire    European
Patent
Convention    941068991    3-May-94    Granted    631331    11-Mar-98 Method Of
Preparing High-Temperature Superconducting Wire    France    941068991   
3-May-94    Granted    631331    11-Mar-98 Method Of Preparing High-Temperature
Superconducting Wire    Germany    941068991    3-May-94    Granted    631331   
11-Mar-98 Method Of Preparing High-Temperature Superconducting Wire    Italy   
941068991    3-May-94    Granted    631331    11-Mar-98 Method Of Preparing
High-Temperature Superconducting Wire    Sweden    941068991    3-May-94   
Granted    631331    11-Mar-98 Method Of Preparing High-Temperature
Superconducting Wire    Switzerland    941068991    3-May-94    Granted   
631331    11-Mar-98 Method Of Preparing High-Temperature Superconducting Wire   
United
Kingdom    941068991    3-May-94    Granted    631331    11-Mar-98 Method Of
Preparing High-Temperature Superconducting Wire    USA    08/955322    20-Oct-97
   Granted    5902774    11-May-99 Oxide Superconducting Wire, Manufacturing
Method Thereof, Oxide Superconducting Coil And Cable    European
Patent
Convention    941120388    2-Aug-94    Granted    638942    13-Jun-01



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Oxide Superconducting Wire, Manufacturing Method Thereof, Oxide
Superconducting Coil And Cable    France    941120388    2-Aug-94    Granted   
638942    13-Jun-01 Oxide Superconducting Wire, Manufacturing Method Thereof,
Oxide Superconducting Coil And Cable    Germany    941120388    2-Aug-94   
Granted    638942    13-Jun-01 Oxide Superconducting Wire, Manufacturing Method
Thereof, Oxide Superconducting Coil And Cable    Italy    941120388    2-Aug-94
   Granted    638942    13-Jun-01 Oxide Superconducting Wire, Manufacturing
Method Thereof, Oxide Superconducting Coil And Cable    United
Kingdom    941120388    2-Aug-94    Granted    638942    13-Jun-01 Oxide
Superconducting Wire, Manufacturing Method Thereof, Oxide Superconducting Coil
And Cable    USA    08/739908    30-Oct-96    Granted    6158106    12-Dec-00
Oxide Superconducting Wire, Manufacturing Method Thereof, Oxide Superconducting
Coil And Cable    USA    09/640527    17-Aug-00    Granted    6272732   
14-Aug-01 Multifilamentary Oxide Superconducting Wire And Coil Formed By The
Same    European
Patent
Convention    941207532    27-Dec-94    Granted    661762    19-Mar-97
Multifilamentary Oxide Superconducting Wire And Coil Formed By The Same   
France    941207532    27-Dec-94    Granted    661762    19-Mar-97
Multifilamentary Oxide Superconducting Wire And Coil Formed By The Same   
Germany    941207532    27-Dec-94    Granted    661762    19-Mar-97



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Multifilamentary Oxide Superconducting Wire And Coil Formed By The
Same    Italy    941207532    27-Dec-94    Granted    661762    19-Mar-97
Multifilamentary Oxide Superconducting Wire And Coil Formed By The Same   
United
Kingdom    941207532    27-Dec-94    Granted    661762    19-Mar-97
Multifilamentary Oxide Superconducting Wire And Coil Formed By The Same    USA
   08/365521    28-Dec-94    Granted    5516753    14-May-96 Method Of Preparing
High-Temperature Superconducting Wire    European
Patent
Convention    951051937    9-Apr-95    Granted    676817    9-Sep-98 Method Of
Preparing High-Temperature Superconducting Wire    France    951051937   
9-Apr-95    Granted    676817    9-Sep-98 Method Of Preparing High-Temperature
Superconducting Wire    Germany    951051937    9-Apr-95    Granted    676817   
9-Sep-98 Method Of Preparing High-Temperature Superconducting Wire    Italy   
951051937    9-Apr-95    Granted    676817    9-Sep-98 Method Of Preparing
High-Temperature Superconducting Wire    Sweden    951051937    9-Apr-95   
Granted    676817    9-Sep-98 Method Of Preparing High-Temperature
Superconducting Wire    Switzerland    951051937    9-Apr-95    Granted   
676817    9-Sep-98 Method Of Preparing High-Temperature Superconducting Wire   
United
Kingdom    951051937    9-Apr-95    Granted    676817    9-Sep-98



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Oxide Superconducting Wire With Stabilzing Metal Having None Noble
Component    France    961059649    16-Apr-96    Granted    769819    28-Dec-05
Oxide Superconducting Wire With Stabilzing Metal Having None Noble Component   
Germany    961059649    16-Apr-96    Granted    769819    28-Dec-05 Oxide
Superconducting Wire With Stabilzing Metal Having None Noble Component    Italy
   961059649    16-Apr-96    Granted    769819    28-Dec-05 Oxide
Superconducting Wire With Stabilzing Metal Having None Noble Component    Sweden
   961059649    16-Apr-96    Granted    769819    28-Dec-05 Oxide
Superconducting Wire With Stabilzing Metal Having None Noble Component   
Switzerland    961059649    16-Apr-96    Granted    769819    28-Dec-05 Oxide
Superconducting Wire With Stabilzing Metal Having None Noble Component    United
Kingdom    961059649    16-Apr-96    Granted    769819    28-Dec-05 Oxide
Superconducting Wire With Stabilzing Metal Having None Noble Component    USA   
08/632229    15-Apr-96    Granted    6469253    22-Oct-02 High-Temperature Oxide
Superconductor    Canada    588648    19-Jan-89    Granted    CA1341616   
31-May-11 High-Temperature Oxide Superconductor    USA    07/293465    4-Jan-89
   Granted    7132388    7-Nov-06 Method For Producing An Elongated Sintered
Article    USA    07/883368    16-Jun-92    Granted    5252288    12-Oct-93
Method For Producing An Elongated Sintered Article    USA    08/355814   
14-Dec-94    Granted    5480601    2-Jan-96



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.    Grant
Date Process For Manufacturing A Superconducting Wire Of Compound Oxide-Type
Ceramic    USA   07/624536    7-Dec-90    Pending       Process For
Manufacturing A Superconducting Wire Of Compound Oxide-Type Ceramic    USA  
08/851312    5-May-97    Granted    5981444    9-Nov-99 Process For
Manufacturing A Compound Oxide-Type Superconducting Wire    USA   08/056615   
4-May-93    Granted    5786305    28-Jul-98 Process For Manufacturing A
Superconducting Composite    USA   07/884137    18-May-92    Granted    5338721
   16-Aug-94 Process For Manufacturing A Superconducting Composite    USA  
08/906855    9-Aug-97    Granted    6301774    16-Oct-01 Process For
Manufacturing A Superconducting Composite    USA   08/200540    22-Feb-94   
Granted    5424282    13-Jun-95 Process For Producing An Elongated Sintered
Article    USA   08/122178    17-Sep-93    Granted    5409890    26-Apr-95
Dynamic Reactive Compensation System And Method    Australia   2005223211   
4-Mar-05    Granted    2005223211    19-Jun-08 Dynamic Reactive Compensation
System And Method    Canada   2558253    4-Mar-05    Granted    2558253   
15-Sep-09 Dynamic Reactive Compensation System And Method    China


(PRC)

  200580011413.9    4-Mar-05    Granted    ZL200580011413.9    29-Sep-10 Dynamic
Reactive Compensation System And Method    European
Patent
Convention   5724401.4    4-Mar-05    Published      



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Dynamic Reactive Compensation System And Method    New
Zealand    549655    4-Mar-05    Granted    549655    12-Jun-08 Dynamic Reactive
Compensation System And Method    USA    10/794398    4-Mar-04    Granted   
7091703    15-Aug-06 Method Of Producing Oxide Superconductor    USA   
08/459624    2-Jun-95    Granted    5639714    17-Jun-97 Method Of Producing
Oxide Superconductor    USA    08/747133    12-Nov-96    Granted    6276048   
21-Aug-01 Oxide Superconducting Wire    USA    08/999675    14-Oct-97    Granted
   6357105    19-Mar-02 Method Of Manufacturing Oxide Superconducting Wire   
USA    08/955323    20-Oct-97    Granted    6311384    6-Nov-01 Bismuth Oxide
Superconductor Of Preparing The Same    USA    08/283498    1-Aug-94    Granted
   5670459    23-Sep-97 Bismuth Oxide Superconductor Of Preparing The Same   
USA    08/858842    19-May-97    Granted    5910222    8-Jun-99 Method Of
Preparing Bismuth Oxide Superconductor    USA    08/385240    8-Feb-95   
Granted    5610123    11-Mar-97 Oxide Superconducting Wire, Method Of Preparing
The Same, And Method Of Handling The Same    USA    08/747881    13-Nov-96   
Granted    6205345    20-Mar-01 Oxide Superconducting Wire, Method Of Preparing
The Same, And Method Of Handling The Same    USA    09/723170    27-Nov-00   
Granted    6536097    25-Mar-03 Method Of Preparing Bismuth Superconductor   
USA    08/376461    20-Jan-95    Granted    5877125    2-Mar-99



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Method Of Preparing Oxide High-Temperature Superconductor    USA   
08/316262    29-Sep-94    Granted    5663120    2-Sep-97 Method Of Preparing A
Multifilamentary Bismuth Oxide Superconducting Wire    USA    08/167581   
15-Dec-93    Granted    6536096    25-Mar-03 Junction Between Wires Employing
Oxide Superconductors And Joining Method Therefor    USA    08/446349   
22-May-95    Granted    5949131    7-Sep-99 Junction Between Wires Employing
Oxide Superconductors And Joining Method Therefor    USA    09/112970   
9-Jul-98    Granted    6194226    27-Feb-01 High Temperature Superconducting
Wire Using Oxide Superconductive Material    USA    08/479898    7-Jun-95   
Granted    5869430    8-Feb-99 Method Of Preparing Oxide Superconducting Wire   
USA    08/295297    24-Aug-94    Granted    5462920    31-Oct-95 Method Of
Joining Superconducting Wire Using Oxide High-Temperature Superconductor   
Australia    33148/93    19-Feb-93    Granted    663355    23-Jan-96 Method Of
Joining Superconducting Wire Using Oxide High-Temperature Superconductor   
European
Patent
Convention    931025795    18-Feb-93    Granted    556837    17-Sep-97 Method Of
Joining Superconducting Wire Using Oxide High-Temperature Superconductor   
France    931025795    18-Feb-93    Granted    556837    17-Sep-97 Method Of
Joining Superconducting Wire Using Oxide High-Temperature Superconductor   
Germany    931025795    18-Feb-93    Granted    556837    17-Sep-97 Method Of
Joining Superconducting Wire Using Oxide High-Temperature Superconductor   
Italy    931025795    18-Feb-93    Granted    556837    17-Sep-97 Method Of
Joining Superconducting Wire Using Oxide High-Temperature Superconductor   
United
Kingdom    931025795    18-Feb-93    Granted    556837    17-Sep-97



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Method Of Joining Superconducting Wire Using Oxide High-Temperature
Superconductor    USA    08/019976    19-Feb-93    Granted    5358929   
25-Oct-94 Oxide Superconducting Wire And Method Of Preparing The Same    Denmark
   961055928    9-Apr-96    Granted    736914    15-May-02 Oxide Superconducting
Wire And Method Of Preparing The Same    European
Patent
Convention    961055928    9-Apr-96    Granted    736914    15-May-02 Oxide
Superconducting Wire And Method Of Preparing The Same    France    961055928   
9-Apr-96    Granted    736914    15-May-02 Oxide Superconducting Wire And Method
Of Preparing The Same    Germany    961055928    9-Apr-96    Granted    736914
   15-May-02 Oxide Superconducting Wire And Method Of Preparing The Same   
Italy    961055928    9-Apr-96    Granted    736914    15-May-02 Oxide
Superconducting Wire And Method Of Preparing The Same    United
Kingdom    961055928    9-Apr-96    Granted    736914    15-May-02 Oxide
Superconducting Wire And Method Of Preparing The Same    USA    08/627281   
4-Apr-96    Granted    6305069    23-Oct-01 Oxide Superconducting Wire And
Method Of Preparing The Same    USA    09/9544577    18-Sep-01    Granted   
6566609    20-May-03 Method Of Preparing Oxide Superconducting Wire    European
Patent
Convention    971050315    25-Mar-97    Granted    798749    27-Nov-02



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Method Of Preparing Oxide Superconducting Wire    USA    08/823907   
25-Mar-97    Granted    5929000    27-Jul-99 Method Of Preparing Oxide
Superconducting Wire    USA    09/055287    6-Apr-98    Granted    6192573   
27-Feb-01 Connection Structure For Superconducting Conductors    Australia   
19090/87    24-Apr-97    Granted    727324    22-Mar-01 Connection Structure For
Superconducting Conductors    European
Patent
Convention    97106381.3    17-Apr-97    Granted    807994    14-Aug-02
Connection Structure For Superconducting Conductors    USA    08/846170   
28-Apr-97    Pending       Connection Structure For Superconducting Conductors
   USA    09/941104    28-Aug-01    Granted    6414244    2-Jul-02 Method And
Apparatus For Measuring Critical Current Value Of Superconducting Wire   
European
Patent
Convention    98103197.4    24-Feb-98    Granted    860705    20-Sep-06 Method
And Apparatus For Measuring Critical Current Value Of Superconducting Wire   
USA    09/028929    24-Feb-98    Granted    5936394    10-Aug-99 Oxide
Superconducting Wire Material    European
Patent
Convention    989056353    25-Feb-98    Published      



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Oxide Superconducting Wire Material    Patent
Cooperation
Treaty    PCTJP98/00754    27-Feb-98    Published       Oxide Superconducting
Wire Material    USA    09/380272    27-Aug-99    Granted    6631280    7-Oct-03
Method Of Manufacturing A High Temperature Oxide Superconducting Wire   
Australia    18496/99    1-Mar-99    Granted    756334    9-Jan-03 Method Of
Manufacturing A High Temperature Oxide Superconducting Wire    European
Patent
Convention    994010304    28-Apr-99    Granted    964458    14-Apr-10 Method Of
Manufacturing A High Temperature Oxide Superconducting Wire    USA    09/264570
   8-Mar-99    Granted    6311385    6-Nov-01 Oxide Superconductor On Core Type
Wire    European
Patent
Convention    991143009    30-Jul-99    Granted    977282    25-May-05 Oxide
Superconductor On Core Type Wire    USA    09/363816    30-Jul-99    Granted   
6337307    8-Jan-02 Oxide Superconductor On Core Type Wire    USA    09/789725
   22-Feb-01    Published       Oxide Superconducting Wire Having Insulating
Coat And Production Method Thereof    European
Patent
Convention    904051    18-Feb-00    Granted    1096580    12-Dec-07 Oxide
Superconducting Wire Having Insulating Coat And Production Method Thereof   
Patent
Cooperation
Treaty    PCTJP00/00952    18-Feb-00    Published      



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Oxide Superconducting Wire Having Insulating Coat And Production
Method Thereof    USA    09/673256    25-Oct-00    Granted    6555504   
29-Apr-03 Manufacturing Process Of Superconducting Wire And Retainer For Heat
Treatment    European
Patent
Convention    4012191    4-May-00    Pending       Manufacturing Process Of
Superconducting Wire And Retainer For Heat Treatment    USA    09/559377   
27-Apr-00    Granted    6601289    5-Aug-03 Manufacturing Method Of
Superconducting Wire    Australia    66681/00    23-Oct-00    Pending    774021
   Manufacturing Method Of Superconducting Wire    European
Patent
Convention    4037016    28-Dec-00    Granted    1113508    7-Feb-07
Manufacturing Method Of Superconducting Wire    USA    09/666153    19-Sep-00   
Granted    6493925    17-Dec-02 Superconducting Wire    Australia    69571/00   
26-Oct-00    Pending    781589    Superconducting Wire    European
Patent
Convention    4037024    28-Dec-00    Granted    1113507    13-Aug-08
Superconducting Wire    USA    09/684336    10-Oct-00    Granted    6777376   
17-Aug-04 Method Of Manufacturing Oxide Superconducting Wire And Oxide
Superconducting Wire    Australia    10538/01    1-Nov-00    Pending    777016
   Method Of Manufacturing Oxide Superconducting Wire And Oxide Superconducting
Wire    European
Patent
Convention    971734.9    1-Nov-00    Granted    1158543    4-Feb-09



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Method Of Manufacturing Oxide Superconducting Wire And Oxide
Superconducting Wire    Hong Kong    1109218.6    1-Nov-00    Published      
Method Of Manufacturing Oxide Superconducting Wire And Oxide Superconducting
Wire    Patent
Cooperation
Treaty    JP00/07711    1-Nov-00    Published       Method Of Manufacturing
Oxide Superconducting Wire And Oxide Superconducting Wire    USA    09/869701   
3-Jul-01    Granted    6844064    18-Jan-05 Superconducting Wire And Method Of
Manufacturing The Same    European
Patent
Convention    14010334    24-Apr-01    Granted    1150362    21-Mar-07
Superconducting Wire And Method Of Manufacturing The Same    Hong Kong   
11083276    27-Nov-01    Published       Superconducting Wire And Method Of
Manufacturing The Same    USA    09/820870    30-Mar-01    Granted    6498302   
24-Dec-02 Superconducting Wire And Method Of Manufacturing The Same    Australia
   23152/01    21-Feb-2001    Pending    0772553    Superconducting Wire And
Method Of Manufacturing The Same    European
Patent
Convention    14004725    22-Feb-2001    Granted    1128447    07-Jun-2006
Superconducting Wire And Method Of Manufacturing The Same    Hong Kong   
1108125.0    17-Nov-2001    Published       Superconducting Wire And Method Of
Manufacturing The Same    USA    09/788492    21-Feb-2001    Granted    6507746
   14-Jan-2003 Method Of Preparing Oxide Superconducting Wire And Pressure Heat
Treatment Apparatus Employed For The    Australia    54436/01    16-Jul-2001   
Pending    0781080   



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.    Grant
Date Method Of Preparing Oxide Superconducting Wire And Pressure Heat Treatment
Apparatus Employed For The    European
Patent
Convention   01401877.4    13-Jul-2001    Granted    1172868    14-Apr-2010
Method Of Preparing Oxide Superconducting Wire And Pressure Heat Treatment
Apparatus Employed For The    Korea
(ROK)   0042337/01    13-Jul-2001    Pending    0748008    Method Of Preparing
Oxide Superconducting Wire And Pressure Heat Treatment Apparatus Employed For
The    Taiwan   90116220    03-Jul-2001    Granted    157041    27-Sep-2002
Method Of Preparing Oxide Superconducting Wire And Pressure Heat Treatment
Apparatus Employed For The    USA   09/903622    13-Jul-2001    Granted   
6632776    14-Oct-2003 Method Of Preparing Oxide Superconducting Wire   
Australia   57802/01    03-Aug-2001    Pending    0780949    Method Of Preparing
Oxide Superconducting Wire    European
Patent
Convention   14022529    29-Aug-2001    Granted    1187233    10-Jan-2007 Method
Of Preparing Oxide Superconducting Wire    USA   09/920947    03-Aug-2001   
Granted    6546614    15-Apr-2003 Oxide High-Temperature Superconducting Wire
And Method Of Producing The Same    Australia   65496/01    27-Aug-2001   
Granted    0779553    27-Jan-2005 Oxide High-Temperature Superconducting Wire
And Method Of Producing The Same    European
Patent
Convention   01402245.3    29-Aug-2001    Granted    1187232    11-Apr-2007
Oxide High-Temperature Superconducting Wire And Method Of Producing The Same   
USA   09/938829    27-Aug-2001    Published       Method For Manufacturing Oxide
Superconductive Wires    Patent
Cooperation
Treaty   PCTJP01/11673    28-Dec-2001    Pending       Method For Manufacturing
Oxide Superconductive Wires    Taiwan   90133179    31-Dec-2001    Granted   
518614    21-Jan-2003



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date High-Temperature Superconductive Conductor Winding    USA   
08/301923    06-Sep-1994    Granted    5506198    09-Apr-1996 High Temperature
Superconducting Coil And Method Of Manufacturing Thereof    USA    08/385571   
08-Feb-1995    Granted    5512867    30-Apr-1996 Superconducting Coil   
European
Patent
Convention    971075916    07-May-1997    Granted    807939    17-Oct-2001
Superconducting Coil    France    971075916    07-May-1997    Granted    807939
   17-Oct-2001 Superconducting Coil    Germany    971075916    07-May-1997   
Granted    807939    17-Oct-2001 Superconducting Coil    United
Kingdom    971075916    07-May-1997    Granted    807939    17-Oct-2001
Superconducting Coil    USA    08/848464    08-May-1997    Granted    5861788   
19-Jan-1999 Cooling Method And Energizing Method Of Superconductor    European
Patent
Convention    97112288.2    17-Jul-1997    Granted    0820071    09-Jan-2002
Cooling Method And Energizing Method Of Superconductor    USA    08/897605   
21-Jul-1997    Granted    5787714    04-Aug-1998 Superconducting Coil   
European
Patent
Convention    98108366    07-May-1998    Granted    877395    20-Aug-2003
Superconducting Coil    USA    09/073953    07-May-1998    Granted    6081179   
27-Jun-2000 Operation Control Method For Superconducting Coil    France   
981199524    21-Oct-1998    Granted    0911839    07-Sep-2005 Operation Control
Method For Superconducting Coil    Germany    981199524    21-Oct-1998   
Granted    0911839    07-Sep-2005 Operation Control Method For Superconducting
Coil    Italy    981199524    21-Oct-1998    Granted    0911839    07-Sep-2005
Operation Control Method For Superconducting Coil    Netherlands    981199524   
21-Oct-1998    Granted    0911839    07-Sep-2005 Operation Control Method For
Superconducting Coil    Sweden    981199524    21-Oct-1998    Granted    0911839
   07-Sep-2005



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.    Grant
Date Operation Control Method For Superconducting Coil    Switzerland  
981199524    21-Oct-1998    Granted    0911839    07-Sep-2005 Operation Control
Method For Superconducting Coil    United
Kingdom   981199524    21-Oct-1998    Granted    0911839    07-Sep-2005
Operation Control Method For Superconducting Coil    USA   09/176327   
22-Oct-1998    Granted    6094333    25-Jul-2000 Superconducting Conductor   
USA   07/935664    24-Aug-1992    Granted    5276281    04-Jan-1994 Mesh-Type
Stabilizer For Filamentary Coated Superconductors    USA   11/394917   
31-Mar-2006    Granted    7763343    27-Jul-2010 Mesh-Type Stabilizer For
Filamentary Coated Superconductors    USA   12/844233    27-Jul-2010    Granted
   8142881    27-Mar-2012 Superconducting Machine Stator    Australia  
2007292252    07-Sep-2007    Granted    007292252    31-Mar-2011 Superconducting
Machine Stator    Canada   2660731    07-Sep-2007    Published      
Superconducting Machine Stator    European
Patent
Convention   07814752.7    07-Sep-2007    Published       Superconducting
Machine Stator    Japan   2009-526953    27-Feb-2009    Published      
Superconducting Machine Stator    Korea
(ROK)   10-2009-7006736    07-Sep-2007    Granted    10-1090944    01-Dec-2011
Superconducting Machine Stator    USA   11/516970    07-Sep-2006    Granted   
7786645    31-Aug-2010 Low Ac Loss Filamentary Coated Superconductors    USA  
10/955875    29-Sep-2004    Granted    7496390    24-Feb-2009 Thick
Superconductor Films With Improved Performance    Australia   2005/333196   
30-Sep-2005    Granted    2005333196    14-Jan-2010 Thick Superconductor Films
With Improved Performance    China
(PRC)   200580038907.6    30-Sep-2005    Granted    CN101258618B    30-Sep-2025
Thick Superconductor Films With Improved Performance    European
Patent
Convention   05858198.4    30-Sep-2005    Published       Thick Superconductor
Films With Improved Performance    France   05858198.4    30-Sep-2005    Pending
      Thick Superconductor Films With Improved Performance    Germany  
05858198.4    30-Sep-2005    Pending      



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.    Grant
Date Thick Superconductor Films With Improved Performance    Italy   05858198.4
   30-Sep-2005    Pending       Thick Superconductor Films With Improved
Performance    Japan   2007-534868    30-Sep-2005    Published       Thick
Superconductor Films With Improved Performance    Korea
(ROK)   10-2007-7009908    30-Sep-2005    Granted    0910601    03-Aug-2009
Thick Superconductor Films With Improved Performance    United
Kingdom   05858198.4    30-Sep-2005          Thick Superconductor Films With
Improved Performance    USA   11/241636    30-Sep-2005    Granted    7622424   
24-Nov-2009 Thick Superconductor Films With Improved Performance    USA  
12/624859    24-Nov-2009    Published       Stacked Filamentary Coated
Superconductors    USA   10/955801    29-Sep-2004    Granted    7463915   
09-Dec-2008 Doped Y2O3 Buffer Layers For Laminated Conductors    USA   11/192488
   29-Jul-2005    Granted    7258928    21-Aug-2007 Motor Mount For Azimuthing
POD    USA   11/060849    18-Feb-2005    Granted    7371134    13-May-2008
Method Of Patterning Oxide Superconducting Films    USA   12/713503   
26-Feb-2010    Published       Fault Management Of HTS Power Cable    Australia
  2006276089    21-Jul-2006    Granted    2006276089    24-Dec-2009 Fault
Management Of HTS Power Cable    Canada   2616530    24-Jan-2008    Allowed   
   Fault Management Of HTS Power Cable    China
(PRC)   200680027495    21-Jul-2006    Granted    CN101233660    16-Jun-2010
Fault Management Of HTS Power Cable    European
Patent
Convention   06787946.0    21-Jun-2006    Pending       Fault Management Of HTS
Power Cable    Japan   2008-523973    28-Jan-2008    Granted    4665034   
14-Jan-2011 Fault Management Of HTS Power Cable    Korea
(ROK)   1020087004877    21-Jul-2006    Granted    10-0943438    12-Feb-2010
Fault Management Of HTS Power Cable    Mexico   MX/a/
2008/001346    28-Jan-2006    Granted    276605    14-Jun-2010 Fault Management
Of HTS Power Cable    Russian
Federation   2008107717    21-Jul-2006    Granted    2359383    20-Jun-2009
Fault Management Of HTS Power Cable    USA   11/459167    21-Jul-2006    Granted
   7304826    04-Dec-2007



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Architecture For High Temperature Superconductor Wire    Australia    2006275564
   26-Feb-2008    Granted    2006275564    19-Jan-2012 Architecture For High
Temperature Superconductor Wire    Canada    2617210    28-Jul-2006    Published
      Architecture For High Temperature Superconductor Wire    China (PRC)   
200680027034.3    24-Jan-2008    Published       Architecture For High
Temperature Superconductor Wire   

European

Patent

Convention

   06800556.0    07-Feb-2008    Published       Architecture For High
Temperature Superconductor Wire    India    472/KOLNP/2008    01-Feb-2008   
Pending       Architecture For High Temperature Superconductor Wire    Japan   
2008524263    25-Jan-2008    Published       Architecture For High Temperature
Superconductor Wire    Korea (ROK)    KR20087003954    19-Feb-2008    Granted   
KR1062808    31-Aug-201 Architecture For High Temperature Superconductor Wire   

Russian

Federation

   2008107760    28-Feb-2008    Granted    2408956    10-Jan-2011 Architecture
For High Temperature Superconductor Wire    USA    11/193262    29-Jul-2005   
Granted    7816303    19-Oct-2010 Fabrication Of Sealed High Temperature
Superconductor Wires    USA    11/490779    21-Jul-2006    Granted    7674751   
09-Mar-2010 Thermal Compensation Enclosure For Superconducting Cable Terminal
Structure    Austria          Published       Thermal Compensation Enclosure For
Superconducting Cable Terminal Structure    China (PRC)          Granted   
CN100594635    17-Mar-2010 Thermal Compensation Enclosure For Superconducting
Cable Terminal Structure    Denmark          Published       Thermal
Compensation Enclosure For Superconducting Cable Terminal Structure    France   
FR200550694    17-Mar-2005    Granted    FR2883426    04-May-2007 Thermal
Compensation Enclosure For Superconducting Cable Terminal Structure    Germany
         Published      



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.    Grant
Date Thermal Compensation Enclosure For Superconducting Cable Terminal Structure
   Japan         Published       Thermal Compensation Enclosure For
Superconducting Cable Terminal Structure    Korea (ROK)         Published      
Thermal Compensation Enclosure For Superconducting Cable Terminal Structure   
Spain         Published       Thermal Compensation Enclosure For Superconducting
Cable Terminal Structure    USA   11/373816    09-Mar-2006    Granted    7708577
   04-May-2010 High Temperature Superconducting Wires And Coils    Australia  
2006346993    28-Jul-2006    Granted    2006346993    10-Mar-2011 High
Temperature Superconducting Wires And Coils    Canada   2622384    29-Jan-2008
   Published       High Temperature Superconducting Wires And Coils   
China (PRC)   200680035136.X    20-Mar-2008    Published       High Temperature
Superconducting Wires And Coils    European


Patent

Convention

  06851624.4    19-Feb-2008    Published       High Temperature Superconducting
Wires And Coils    India   723/KOLNP/2008    19-Feb-2008    Pending       High
Temperature Superconducting Wires And Coils    Japan   2008-535523   
28-Jan-2008    Pending       High Temperature Superconducting Wires And Coils   
Korea (ROK)   10-2008-7005094    28-Jul-2006    Pending       High Temperature
Superconducting Wires And Coils    Russian
Federation   2008107766    28-Feb-2008    Granted    2414769    20-Mar-2011 High
Temperature Superconducting Wires And Coils    USA   11/494993    28-Jul-2006   
Granted    7781376    24-Aug-2010 Power System Having A Voltage Regulator With A
Notch Filter    USA   11/352946    13-Feb-2006    Granted    7778053   
17-Aug-2010 Supplementary Transformer Cooling In A Reactive Power Compensation
System    USA   11354562    15-Feb-2006    Granted    7567160    28-Jul-2009



--------------------------------------------------------------------------------

Title

  

Country

   Application No.    Application Date    Status    Grant No.    Grant Date A
Method Of DC Bus Voltage Harmonic Reduction For Utility Connected Three-Phase
Power Converters Under Unbalanced Voltage Condition    Australia    2009228245
   1-Aug-2010    Pending       A Method Of DC Bus Voltage Harmonic Reduction For
Utility Connected Three-Phase Power Converters Under Unbalanced Voltage
Condition    Brazil    PI0906250-5    24-Sep-2010    Pending       A Method Of
DC Bus Voltage Harmonic Reduction For Utility Connected Three-Phase Power
Converters Under Unbalanced Voltage Condition    Canada    2719584   
23-Sep-2010    Published       A Method Of DC Bus Voltage Harmonic Reduction For
Utility Connected Three-Phase Power Converters Under Unbalanced Voltage
Condition    China (PRC)    200980000160.3    11-Sep-2009    Published       A
Method Of DC Bus Voltage Harmonic Reduction For Utility Connected Three-Phase
Power Converters Under Unbalanced Voltage Condition    European Patent
Convention    09724221.8    01-Sep-2010    Published       A Method Of DC Bus
Voltage Harmonic Reduction For Utility Connected Three-Phase Power Converters
Under Unbalanced Voltage Condition    India    3352/KOLNP/2010    10-Sep-2010   
Pending       A Method Of DC Bus Voltage Harmonic Reduction For Utility
Connected Three-Phase Power Converters Under Unbalanced Voltage Condition   
Korea (ROK)    10-2010-7024057    27-Oct-2010    Pending       Component Cooling
System    China (PRC)    200980110802.5    26-Sep-2010    Published      
Component Cooling System    India    6143/CHENP/2010    29-Sep-2010    Published
      Component Cooling System    Japan    2011-503097    30-Sep-2010    Pending
      Component Cooling System    Korea (ROK)    10-2010-701999    07-Sep-2010
   Pending       Component Cooling System    Russian Federation    2010144560   
31-Oct-2010    Granted    2448313    20-Apr-12 Component Cooling System    USA
   12/059951    31-Mar-2008    Published       High Current, Compact, Flexible
Conductors Containing High Temperature Superconducting Tapes    Australia   
2007275572    10-Dec-2008    Pending      



--------------------------------------------------------------------------------

Title

  

Country

   Application No.    Application Date    Status    Grant No.    Grant Date High
Current, Compact, Flexible Conductors Containing High Temperature
Superconducting Tapes    Canada    2658009    23-Jul-2007    Published      
High Current, Compact, Flexible Conductors Containing High Temperature
Superconducting Tapes    European Patent Convention    2658009    23-Jul-2007   
Published       High Current, Compact, Flexible Conductors Containing High
Temperature Superconducting Tapes    Japan    PCT/US07/016544    23-Jul-2007   
Published       High Current, Compact, Flexible Conductors Containing High
Temperature Superconducting Tapes    Korea (ROK)    10-2009-7001426   
22-Jan-2009    Allowed       High Current, Compact, Flexible Conductors
Containing High Temperature Superconducting Tapes    Korea (ROK)   
0-2012-7009298    10-Apr-2012    Pending       High Current, Compact, Flexible
Conductors Containing High Temperature Superconducting Tapes    USA    11/880567
   23-Jul-2007    Granted    8044752    25-Oct-2011 Low Resistance Splice For
High Temperature Superconductor Wires    Patent Cooperation Treaty   
US2007/016567    23-Jul-2007    Published       Low Resistance Splice For High
Temperature Superconductor Wires    USA    11/880586    23-Jul-2007    Granted
   8030246    04-Oct-2011 Low Resistance Splice For High Temperature
Superconductor Wires    USA    13/236824    20-Sep-2011    Allowed      
Synthesis Of YBa2Cu3O7 Using Subatmospheric Processing    USA    09/950888   
12-Sep-2001    Granted    6794339    21-Sep-2004 Torque Transmission Assembly
For Use In Superconducting Rotating Machines    Australia    2007297485   
13-Sep-2007    Granted    200729485    18-Nov-2010 Torque Transmission Assembly
For Use In Superconducting Rotating Machines    Brazil    IP 0715152-7   
19-Mar-2009    Pending      



--------------------------------------------------------------------------------

Title

  

Country

   Application No.    Application Date    Status    Grant No.    Grant Date
Torque Transmission Assembly For Use In Superconducting Rotating Machines   
Canada    2661563    13-Sep-2007    Granted    2661563    06-Dec-2011 Torque
Transmission Assembly For Use In Superconducting Rotating Machines    China
(PRC)    200780034812.6    13-Sep-2007    Granted    ZL200780034812.6   
28-Mar-2012 Torque Transmission Assembly For Use In Superconducting Rotating
Machines    European Patent Convention    07842415.7    13-Sep-2007    Published
      Torque Transmission Assembly For Use In Superconducting Rotating Machines
   France    07842415.7    19-Mar-2009    Pending       Torque Transmission
Assembly For Use In Superconducting Rotating Machines    Germany    07842415.7
   19-Mar-2009    Pending       Torque Transmission Assembly For Use In
Superconducting Rotating Machines    India    876/KOLNP/2009    13-Sep-2007   
Pending       Torque Transmission Assembly For Use In Superconducting Rotating
Machines    Italy    07842415.7    19-Mar-2009    Pending       Torque
Transmission Assembly For Use In Superconducting Rotating Machines    Japan   
2007/078384    27-Feb-2009    Published       Torque Transmission Assembly For
Use In Superconducting Rotating Machines    Korea (ROK)    10-2009-7007638   
14-Apr-2009    Granted    10-1070598    29-Sep-2011 Torque Transmission Assembly
For Use In Superconducting Rotating Machines    Russian Federation    2009114697
   13-Sep-2007    Granted    2418352    10-May-2011 Torque Transmission Assembly
For Use In Superconducting Rotating Machines    United Kingdom    07842415.7   
19-Mar-2009    Pending       Torque Transmission Assembly For Use In
Superconducting Rotating Machines    USA    11/533595    20-Sep-2006    Granted
   7592721    22-Sep-2009 Torque Transmission Assembly For Use In
Superconducting Rotating Machines    USA    12/252723    16-Oct-2008    Granted
   7638908    29-Dec-2009 High Temperature Superconductors Having Planar
Magnetic Flux Pinning Centers And Methods For Making The Same    USA   
11/880533    23-Jul-2007    Granted    7902120    08-Mar-2011



--------------------------------------------------------------------------------

Title

  

Country

   Application No.    Application Date    Status    Grant No.    Grant Date
Systems And Methods For Solution-Based Deposition Of Metallic Cap Layers For
High Temperature Superconductor Wires    USA    11/728108    23-Mar-07   
Granted    7893006    22-Feb-11 Technique To Enhance The Fault Withstand
Capability Of Utility HTS Devices    USA    11/673281    9-Feb-07    Published
      Technique To Enhance The Fault Withstand Capability Of Utility HTS Devices
   USA    12/692793    25-Jan-10    Published       Technique To Enhance The
Fault Withstand Capability Of Utility HTS Devices    Brazil    PI0807347-3   
7-Aug-09    Pending       Technique To Enhance The Fault Withstand Capability Of
Utility HTS Devices    Canada    2677777    9-Oct-09    Published      
Technique To Enhance The Fault Withstand Capability Of Utility HTS Devices   
China (PRC)    200880011212.2    9-Oct-09    Published       Technique To
Enhance The Fault Withstand Capability Of Utility HTS Devices    European Patent
Convention    8780386.2    6-Aug-09    Published       Technique To Enhance The
Fault Withstand Capability Of Utility HTS Devices    India    4667/CHENP/2009   
7-Aug-09    Pending       Technique To Enhance The Fault Withstand Capability Of
Utility HTS Devices    Japan    2009-549170    7-Aug-09    Pending      
Technique To Enhance The Fault Withstand Capability Of Utility HTS Devices   
Korea (ROK)    10-2009-7018863    9-Sep-09    Allowed      



--------------------------------------------------------------------------------

Title

  

Country

   Application No.    Application Date    Status    Grant No.    Grant Date
Technique To Enhance The Fault Withstand Capability Of Utility HTS Devices   
Mexico    MX/a/2009/008568    10-Aug-09    Granted    283225    24-Jan-11
Technique To Enhance The Fault Withstand Capability Of Utility HTS Devices   
USA    11/688802    20-Mar-07    Published       Fault Current Limiting HTS
Cable And Method Of Configuring Same    Australia    2008214111    12-Aug-09   
Granted    2008214111    5-Jan-12 Fault Current Limiting HTS Cable And Method Of
Configuring Same    Brazil    PI0807527-1    10-Aug-09    Pending       Fault
Current Limiting HTS Cable And Method Of Configuring Same    Canada    2678251
   7-Aug-09    Published       Fault Current Limiting HTS Cable And Method Of
Configuring Same    China (PRC)    200880011215.6    9-Oct-09    Published      
Fault Current Limiting HTS Cable And Method Of Configuring Same    European
Patent Convention    8728446.9    6-Aug-09    Published       Fault Current
Limiting HTS Cable And Method Of Configuring Same    India    4658/CHENP/2009   
7-Aug-09    Pending       Fault Current Limiting HTS Cable And Method Of
Configuring Same    Japan    JP2009-549169    7-Aug-09    Pending       Fault
Current Limiting HTS Cable And Method Of Configuring Same    Korea (ROK)   
10-2009-7018866    9-Sep-09    Allowed      



--------------------------------------------------------------------------------

Title

  

Country

   Application No.    Application Date    Status    Grant No.    Grant Date
Fault Current Limiting HTS Cable And Method Of Configuring Same    Korea (ROK)
   10-2011-70195    23-Aug-11    Pending       Fault Current Limiting HTS Cable
And Method Of Configuring Same    Mexico    MX/a/2009/008567    10-Aug-09   
Granted    283227    24-Jan-11 Fault Current Limiting HTS Cable And Method Of
Configuring Same    Patent Cooperation Treaty    US2008/052290    29-Jan-08   
Published       Fault Current Limiting HTS Cable And Method Of Configuring Same
   USA    11/688809    20-Mar-07    Granted    7902461    8-Mar-11 Fault Current
Limiting HTS Cable And Method Of Configuring Same    USA    12/951293   
22-Nov-10    Published       Parallel Connected HTS FCL Device    Patent
Cooperation Treaty    US2008/052307    29-Jan-08    Published       Parallel
Connected HTS FCL Device    USA    11/688827    20-Mar-07    Granted    7724482
   25-May-10 HTS 2G Conductor For A Fault Current Limiting Cable    Australia   
2008216583    12-Aug-09    Granted    2008216583    5-Jan-12 HTS 2G Conductor
For A Fault Current Limiting Cable    Brazil    PI0807758-4    7-Aug-09   
Pending       HTS 2G Conductor For A Fault Current Limiting Cable    Canada   
2677680    7-Aug-09    Published      



--------------------------------------------------------------------------------

Title

  

Country

   Application No.    Application Date    Status    Grant No.    Grant Date HTS
2G Conductor For A Fault Current Limiting Cable    China (PRC)    200880011213.7
   9-Oct-09    Published       HTS 2G Conductor For A Fault Current Limiting
Cable    European Patent Convention    8728454.3    6-Aug-09    Published      
HTS 2G Conductor For A Fault Current Limiting Cable    India    4669/CHENP/2009
   7-Aug-09    Pending       HTS 2G Conductor For A Fault Current Limiting Cable
   Japan    JP2009-549171    7-Aug-09    Pending       HTS 2G Conductor For A
Fault Current Limiting Cable    Korea (ROK)    10-2009-7018864    9-Sep-09   
Pending       HTS 2G Conductor For A Fault Current Limiting Cable    Mexico   
MX/a/2009/008569    10-Aug-09    Granted    283214    24-Jan-11 HTS 2G Conductor
For A Fault Current Limiting Cable    Patent Cooperation Treaty    US2008/052302
   29-Jan-08    Published       HTS 2G Conductor For A Fault Current Limiting
Cable    USA    11/688817    20-Mar-07    Published       Composite Substrates
For High Temperature Superconductors Having Improved Properties    USA   
12/061421    2-Apr-08    Granted    8114526    14-Feb-12 Cooling System In A
Rotating Reference Frame    Australia    2009255589    30-Jul-10    Granted   
2009255589    22-Dec-11 Cooling System In A Rotating Reference Frame    Brazil
   PI0906161-4    10-Sep-10    Pending      



--------------------------------------------------------------------------------

Title

  

Country

   Application No.    Application Date    Status    Grant No.    Grant Date
Cooling System In A Rotating Reference Frame    Canada    2717577    2-Sep-10   
Published       Cooling System In A Rotating Reference Frame    China (PRC)   
200980000077.6    11-Mar-09    Published       Cooling System In A Rotating
Reference Frame    European Patent Convention    9758836.2    3-Aug-10   
Published       Cooling System In A Rotating Reference Frame    India   
2821/KOLNP/2010    2-Aug-10    Pending       Cooling System In A Rotating
Reference Frame    Korea (ROK)    10-2010-7022280    5-Oct-10    Pending      
Cooling System In A Rotating Reference Frame    Patent Cooperation Treaty   
PCT/US09/36760    11-Mar-09    Published       Cooling System In A Rotating
Reference Frame    USA    12/045973    11-Mar-08    Published       High
Temperature Superconductor (HTS) Connection Bus For A Degaussing System Junction
Box.    Australia    2009228535    30-Aug-10    Pending       High Temperature
Superconductor (HTS) Connection Bus For A Degaussing System Junction Box.   
Canada    2719469    23-Sep-10    Published       High Temperature
Superconductor (HTS) Connection Bus For A Degaussing System Junction Box.   
European Patent Convention    9725012    1-Sep-10    Published      



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

High Temperature Superconductor (HTS) Connection Bus For A Degaussing System
Junction Box.    Korea (ROK)    10-2010-7023902    26-Oct-10    Pending      
High Temperature Superconductor (HTS) Connection Bus For A Degaussing System
Junction Box.    USA    12/057836    28-Mar-08    Published      
Superconducting Cable Assembly And Method Of Assembly    Australia    2009228246
   18-Aug-10    Pending       Superconducting Cable Assembly And Method Of
Assembly    Canada    2719524    23-Sep-10    Published       Superconducting
Cable Assembly And Method Of Assembly    European Patent Convention    9726332.1
   26-Aug-10    Published       Superconducting Cable Assembly And Method Of
Assembly    Korea (ROK)    10-2010-7023864    25-Oct-10    Pending      
Superconducting Cable Assembly And Method Of Assembly    USA    12/057804   
28-Mar-08    Published       Current Source Gate Drive Circuit For Simultaneous
Firing Of Thyristors    USA    267860    29-Jun-94    Granted    5585758   
17-Dec-96 Apparatus And Method For Regulating A Power Line Using Frequency
Domain Self-Synchronization Control    USA    268762    29-Jun-94    Granted   
5631545    20-May-97 Capacitor Polarity-Based Var Correction Controller For
Resonant Line Conditions And Large Amplitude    USA    */269165    29-Jun-94   
Granted    5548203    20-Aug-96



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Wind Turbine Low-Voltage Ride-Through Solution    Australia    2008358896   
4-Jan-11    Pending       Wind Turbine Low-Voltage Ride-Through Solution   
Brazil    PI0822478-1    29-Dec-10    Pending       Wind Turbine Low-Voltage
Ride-Through Solution    Canada    2728849    21-Dec-11    Published       Wind
Turbine Low-Voltage Ride-Through Solution    China (PRC)    200910151842.6   
1-Jul-09    Published       Wind Turbine Low-Voltage Ride-Through Solution   
European Patent Convention    8781252.5    31-Jan-11    Published       Wind
Turbine Low-Voltage Ride-Through Solution    India    96/KOLNP/2011    7-Jan-11
   Pending       Wind Turbine Low-Voltage Ride-Through Solution    Korea (ROK)
   10-2011-7002437    31-Mar-11    Pending       Wind Turbine Low-Voltage
Ride-Through Solution    Spain    200850076    2-Jul-08    Published       Wind
Turbine Low-Voltage Ride-Through Solution    USA    12/165921    1-Jul-08   
Granted    8120932    21-Feb-12 Circuit To Allow A Static Var Corrector (SVC) To
Turn On When The Source Voltage Is Reduced    China (PRC)    200910151846.4   
1-Jul-09    Allowed       Circuit To Allow A Static Var Corrector (SVC) To Turn
On When The Source Voltage Is Reduced    Patent Cooperation Treaty   
PCT/US2009/48592    25-Jun-09    Published       Circuit To Allow A Static Var
Corrector (SVC) To Turn On When The Source Voltage Is Reduced    USA   
12/166357    2-Jul-08    Granted    7940029    10-May-11 Electricity
Transmission Cooling System    Australia    2009298856    14-Feb-11    Pending
     



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Electricity Transmission Cooling System    Canada    PCT/US2009/057957   
30-Mar-11    Pending       Electricity Transmission Cooling System    China
(PRC)    200910204982.5    30-Sep-09    Published       Electricity Transmission
Cooling System    European Patent Convention    9792877.4    2-Mar-11   
Published       Electricity Transmission Cooling System    India   
2613/DELNP/2011    8-Apr-11    Pending       Electricity Transmission Cooling
System    Korea (ROK)    10-2011-7003947    21-Feb-11    Pending      
Electricity Transmission Cooling System    Patent Cooperation Treaty   
PCT/US2009/57957    23-Sep-09    Published       Electricity Transmission
Cooling System    USA    12/245138    3-Oct-08    Published       Superconductor
Structure With High TC Superconductor Material Process For Producing The
Structure And Current Limiter Device Having Such A Structure    European Patent
Convention    98965108.8    7-Dec-98    Granted    1042820    12-Mar-03
Superconductor Structure With High TC Superconductor Material Process For
Producing The Structure And Current Limiter Device Having Such A Structure   
France          Granted    1042820    12-Mar-03 Superconductor Structure With
High TC Superconductor Material Process For Producing The Structure And Current
Limiter Device Having Such A Structure    Italy          Granted    1042820   
12-Mar-03



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Superconductor Structure With High Tc Superconductor Material Process
For Producing The Structure And Current Limiter Device Having Such A Structure
   Japan    2001527298    7-Dec-98    Pending    2001527298    Superconductor
Structure With High TC Superconductor Material Process For Producing The
Structure And Current Limiter Device Having Such A Structure    Netherlands   
      Granted    1042820    12-Mar-03 Superconductor Structure With High TC
Superconductor Material Process For Producing The Structure And Current Limiter
Device Having Such A Structure    Sweden          Granted    1042820   
12-Mar-03 Superconductor Structure With High TC Superconductor Material Process
For Producing The Structure And Current Limiter Device Having Such A Structure
   USA    9592743    13-Jun-00    Granted    6522236    18-Feb-03 Elongated
Superconductor Structure With A High-TC Superconductor Material And A Metallic
Mount, And Method For Producing The Structure    Germany       27-Jan-00   
Granted    1155461    1-Dec-04 Elongated Superconductor Structure With A High-TC
Superconductor Material And A Metallic Mount, And Method For Producing The
Structure    USA    9920109    1-Aug-01    Granted    6596421    22-Jul-03
High-Temperature Superconductor    USA       10-Mar-89    Granted    5665662   
9-Aug-95 High Temperature Superconductor    USA    08/150786    10-Mar-89   
Granted    6028036    9-Sep-97 Method Of Manufacturing An Oxide Ceramic
Superconductor Having A High Core Density    France    93100838.7    21-Jan-93
   Granted    556581    9-Apr-97



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Method Of Manufacturing An Oxide Ceramic Superconductor Having A High Core
Density    Germany    93100838.7    21-Jan-93    Granted    556581    9-Apr-97
Method Of Manufacturing An Oxide Ceramic Superconductor Having A High Core
Density    Italy    93100838.7    21-Jan-93    Granted    556581    9-Apr-97
Method Of Manufacturing An Oxide Ceramic Superconductor Having A High Core
Density    United Kingdom    93100838.7    21-Jan-93    Granted    556581   
9-Apr-97 Method Of Manufacturing An Oxide Ceramic Superconductor Having A High
Core Density    USA    08/020304    19-Feb-93    Granted    5898021    27-Apr-99
Two-Sided Splice For High Temperature Superconductor Laminated Wires   
Australia    2009274080    18-Jan-11    Pending       Two-Sided Splice For High
Temperature Superconductor Laminated Wires    Canada    2731693    22-Jul-09   
Published       Two-Sided Splice For High Temperature Superconductor Laminated
Wires    China (PRC)    200980128997.6    24-Jan-11    Published       Two-Sided
Splice For High Temperature Superconductor Laminated Wires    European Patent
Convention    9800935    3-Dec-10    Published       Two-Sided Splice For High
Temperature Superconductor Laminated Wires    India    639/KOLNP/2011   
10-Feb-11    Pending       Two-Sided Splice For High Temperature Superconductor
Laminated Wires    Japan    2011/520160    21-Jan-11    Published      



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Two-Sided Splice For High Temperature Superconductor Laminated Wires    Korea
(ROK)    10-2011-7004084    22-Feb-11    Pending       Two-Sided Splice For High
Temperature Superconductor Laminated Wires    USA    12/178469    23-Jul-08   
Granted    8195260    5-Jun-12 A Method For Analyzing Superconducting Wire   
Patent Cooperation Treaty    PCT/US09/51524    23-Jul-09    Published      
Static Var Compensator For Use In Utility Power Systems    Patent Cooperation
Treaty    PCT/US2010/031153    15-Apr-10    Published       Static Var
Compensator For Use In Utility Power Systems    USA    12/425736    17-Apr-09   
Published       Oxide-Ceramic Superconducting Material And Process Of
Fabrication Thereof    France    93107783.8    13-May-93    Granted    573804   
13-May-93 Oxide-Ceramic Superconducting Material And Process Of Fabrication
Thereof    Germany    93107783.8    13-May-93    Granted    573804    13-May-93
Oxide-Ceramic Superconducting Material And Process Of Fabrication Thereof   
Italy    93107783.8    13-May-93    Granted    573804    13-May-93 Oxide-Ceramic
Superconducting Material And Process Of Fabrication Thereof    United Kingdom   
93107783.8    13-May-93    Granted    573804    13-May-93 Elongated Bismuth
Cuprate Superconductor And Process For Its Manufacture    Germany    P4434523.2
   27-Sep-94    Granted    DE4434523    27-Sep-94



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Method Of Heat Treatment Of High-Temperature Superconductor    France   
94,104,648    24-Mar-94    Granted    621610    27-Oct-94 Method Of Heat
Treatment Of High-Temperature Superconductor    Germany    94104647.6   
24-Mar-94    Granted    621610    27-Oct-94 Method Of Heat Treatment Of
High-Temperature Superconductor    Italy    94104647.6    24-Mar-94    Granted
   621610    27-Oct-94 Method Of Heat Treatment Of High-Temperature
Superconductor    Japan    06-096964    11-Apr-94    Granted    3614461   
12-Nov-04 Method Of Heat Treatment Of High-Temperature Superconductor    United
Kingdom    94104647.6    24-Mar-94    Granted    621610    27-Oct-94 Method Of
Making High TC Multifilament Superconductors    France          Granted   
683533    5-May-95 Method Of Making High TC Multifilament Superconductors   
Germany          Granted    683533    5-May-95 Method Of Making High TC
Multifilament Superconductors    United Kingdom          Granted    683533   
5-May-95 Production Of Elongated Superconductor Having High Critical Density   
Germany    P4444938.0    16-Dec-94    Granted    4444938    27-Jun-96 Verfahren
Zur Herstellung Eines Langgestreckten Hoch-Tc-Supraleiters Mit Einer
Bi-2223-Phase    Germany    P4444937.2    16-Dec-94    Granted    4444937   
27-Jun-96



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Process For Producing An Elongated Superconductor With A Bismuth Phase Having A
High Transition    France          Granted    799166    8-Oct-97 Process For
Producing An Elongated Superconductor With A Bismuth Phase Having A High
Transition    United Kingdom          Granted    799166    8-Oct-97 Process For
Producing An Elongated Superconductor With A Bismuth Phase Having A High
Transition    USA    08/849896    19-Jun-97    Granted    6074991    13-Jun-00
Strip-Like Multifilament Superconductor Production    Germany    19620824   
23-May-96    Granted    19620824    10-Sep-97 High Temperature Superconductive
Composite Conductor Production    Germany    19620825    23-May-96    Granted   
19620825    9-Oct-97 Tape-Shaped High TC Multifilament Superconductor And Method
Of Manufacturing The Same    Denmark       13-Jun-96    Granted    809305   
26-Nov-97 Tape-Shaped High TC Multifilament Superconductor And Method Of
Manufacturing The Same    France       22-May-97    Granted    809305   
30-Jan-02 Tape-Shaped High TC Multifilament Superconductor And Method Of
Manufacturing The Same    Germany    1921068    23-Oct-97    Granted    809305
   30-Jan-02 Tape-Shaped High TC Multifilament Superconductor And Method Of
Manufacturing The Same    United Kingdom       22-May-97    Granted    809305   
30-Jan-02



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Strip-Like Multifilament Superconductor    Germany    19621070    24-May-96   
Granted    19621070    6-Mar-03 Silver-Sheathed High Temperature Superconductor
Production    Germany    19645995    7-Nov-96    Granted    19645995   
30-Jan-03 Long High Temperature Superconductor Product Manufacture    Germany   
19719722    9-May-97    Granted    19719722    9-May-97 Long High Temperature
Superconductor Product Manufacture    Germany    19820489    7-May-98    Granted
   19820489    2-Oct-03 Oxide Superconductor Production Process Involves
Multistage Annealing    Germany    19827928    23-Jun-98    Granted    19827928
   23-Jun-98 Elementary Conductor For Multi-Filament Superconductor    Germany
   19742365    25-Sep-97    Granted    19742365    4-Feb-99 High TC Single Or
Multifilament Superconductor And Method Of Manufacturing The Same    France   
      Granted    905800    31-Mar-99 High TC Single Or Multifilament
Superconductor And Method Of Manufacturing The Same    Germany          Granted
   905800    31-Mar-99 High TC Single Or Multifilament Superconductor And Method
Of Manufacturing The Same    United Kingdom          Granted    905800   
31-Mar-99 Method For Producing A Superconductor, In Strip Form, Having A High-TC
Superconductor Material    France          Granted    1038301    7-Aug-02 Method
For Producing A Superconductor, In Strip Form, Having A High-TC Superconductor
Material    Germany    09/591456       Granted    1038301    7-Aug-02 Method For
Producing A Superconductor, In Strip Form, Having A High-TC Superconductor
Material    United Kingdom          Granted    1038301    7-Aug-02



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Method For Producing A Superconductor, In Strip Form, Having A High-TC
Superconductor Material    USA    9591456    9-Jun-00    Granted    US6571453   
7-Aug-02 Process For Producing A Strip-Shaped, Multi-Core Superconductor With
High-TC Superconducting Material And Superconductor    France          Granted
   1042821    29-Oct-02 Process For Producing A Strip-Shaped, Multi-Core
Superconductor With High-TC Superconducting Material And Superconductor   
Germany          Granted    1042821    29-Oct-02 Process For Producing A
Strip-Shaped, Multi-Core Superconductor With High-TC Superconducting Material
And Superconductor    United Kingdom          Granted    1042821    29-Oct-02
Process For Producing A Strip-Shaped, Multi-Core Superconductor With High-TC
Superconducting Material And Superconductor    USA    9581901    25-Aug-00   
Granted    6471785    29-Oct-02 Manufacturing Method E.G. For Extruded
Multi-Filament Superconductors    Germany    19754471    26-Nov-97    Granted   
19754471    26-Nov-97 Manufacturing Method For A Ribbon-Shaped
Multifilament-Superconductor With Bi-Cuprate    European Patent Convention   
99103416.6    22-Feb-99    Granted    940820    26-Aug-99 Manufacturing Method
For A Ribbon-Shaped Multifilament-Superconductor With Bi-Cuprate    Germany   
19809557    5-Mar-98    Granted    19809557    26-Aug-99 Manufacturing Method
For A Ribbon-Shaped Multifilament-Superconductor With Bi-Cuprate    Germany   
      Granted    940820    26-Aug-99



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Manufacturing Method For A Ribbon-Shaped Multifilament-Superconductor With
Bi-Cuprate    United Kingdom          Granted    940820    26-Aug-99
Multi-Filament Superconductor Strip With Increased Critical Current Density   
Germany    19815140    3-Apr-98    Granted    19815140    14-Oct-99 Coating
Method For Use In A Process For Producing High-Temperature Supraconductive Strip
Conductors    European Patent Convention    99944141.3    30-Mar-99    Granted
   1082766    13-Aug-03 Coating Method For Use In A Process For Producing
High-Temperature Supraconductive Strip Conductors    France          Granted   
1082766    13-Aug-03 Coating Method For Use In A Process For Producing
High-Temperature Supraconductive Strip Conductors    Germany          Granted   
1082766    13-Aug-03 Coating Method For Use In A Process For Producing
High-Temperature Supraconductive Strip Conductors    Italy          Granted   
1082766    13-Aug-03 Coating Method For Use In A Process For Producing
High-Temperature Supraconductive Strip Conductors    United Kingdom         
Granted    1082766    13-Aug-03 Coating Method For Use In A Process For
Producing High-Temperature Supraconductive Strip Conductors    USA    9647564   
4-Jan-01    Granted    US6572916    3-Jun-03 Display Device, E.G. A Computer
Display Or Television Set, Has An Anion Generating Material    Germany   
19929653    28-Jun-99    Granted    19929653    30-Dec-99 Method Of
Manufacturing A Strip-Shaped Multiple Channel Superconductor    Germany   
19828954    29-Jun-98    Granted    19828954    29-Jun-98



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Multifilament High Temperature Superconductor Strip Production, Having Interior
Matrix Regions Of    Germany    19829849    3-Jul-98    Granted    19829849   
3-Jul-98 High Tc Multifilament Superconductor For Alternating Current And Method
Of Making The Same    France          Granted    FR2783084    3-Oct-00 High Tc
Multifilament Superconductor For Alternating Current And Method Of Making The
Same    Germany    19833918.6       Granted    1983318    3-Feb-00 Stripform
High Critical Temperature (Tc) Superconductor Manufacturing Method    Germany   
19859452    22-Dec-98    Granted    19859452    10-Feb-02 Oxidic Superconductor
With A Bismuth Phase Of The 2223 Type And Method Of Manufacture Thereof   
France          Granted    2787785    21-Feb-02 Oxidic Superconductor With A
Bismuth Phase Of The 2223 Type And Method Of Manufacture Thereof    Germany   
19860074    23-Dec-98    Granted    19860074    21-Feb-02 Oxidic Superconductor
With A Bismuth Phase Of The 2223 Type And Method Of Manufacture Thereof    USA
   9469805    22-Dec-99    Granted    US6207619    27-Mar-01 Superconductor
Assembly    Germany    10117370    6-Apr-01    Granted    10117370    22-May-03
Torque Support Member For Rotating Electrical Machine    Patent Cooperation
Treaty    PCT/US10/42561    20-Jul-10    Published      



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Torque Support Member For Rotating Electrical Machine    USA    12/575762   
8-Oct-09    Granted    7834510    16-Nov-10 Low Cost HTS Wind Generator With
Saturated Ferromagnetic Teeth    China (PRC)    201080043826.6    29-Mar-12   
Pending       Low Cost HTS Wind Generator With Saturated Ferromagnetic Teeth   
India    2572/DELNP/2012    23-Mar-12    Pending       Low Cost HTS Wind
Generator With Saturated Ferromagnetic Teeth    Japan       29-Mar-12    Pending
      Low Cost HTS Wind Generator With Saturated Ferromagnetic Teeth   
Korea (ROK)    10-2012-7010868    27-Apr-12    Pending       Low Cost HTS Wind
Generator With Saturated Ferromagnetic Teeth    Patent Cooperation Treaty   
PCT/US2010/042546    20-Jul-10    Published       Low Cost HTS Wind Generator
With Saturated Ferromagnetic Teeth    USA    13/164023    20-Jun-11    Published
      Thyristor Gate Pulses In Static Var Compensator    USA    12/749930   
30-Mar-10    Published       Thick Oxide Film By Single Coating    Patent
Cooperation Treaty    PCT/US2011/026779    2-Mar-11    Published       Thick
Oxide Film By Single Coating    USA    12/751064    31-Mar-10    Published      



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Torque Limiting Coupling For Direct Drive Wind Turbine    Patent Cooperation
Treaty    PCT/US2010061734    22-Dec-10    Published       Torque Limiting
Coupling For Direct Drive Wind Turbine    USA    12/683877    7-Jan-10   
Granted    8035246    11-Oct-11 Reducing Photovoltaic Array Voltage During
Inverter Re-Enablement    Patent Cooperation Treaty    PCT/US2010/56665   
15-Nov-10    Published       Reducing Photovoltaic Array Voltage During Inverter
Re-Enablement    USA    12/625645    25-Nov-09    Published       Power
Conversion Systems    Patent Cooperation Treaty    PCT/US2010/055552    5-Nov-10
   Published       Power Conversion Systems    USA    12/625093    24-Nov-09   
Granted    7989983    2-Aug-11 Power Conversion Systems    USA    13/195950   
2-Aug-11    Published       Power Electronic Assembly With Slotted Heatsink   
Patent Cooperation Treaty    PCT/US2010/55794    8-Nov-10    Published      
Power Electronic Assembly With Slotted Heatsink    USA    12/632379    7-Dec-09
   Issued    8189324    29-May-12 Superconductor Electricity Transmission System
   Patent Cooperation Treaty    PCT/US2011/21849    20-Jan-11    Published      



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Superconductor Electricity Transmission System    USA    13/010239    20-Jan-11
   Published       Scheme To Provide A Series Connected Dc-Dc Function From One
Or More Paralleled Dc-Ac Converters    Patent Cooperation Treaty         
Published       Scheme To Provide A Series Connected Dc-Dc Function From One Or
More Paralleled Dc-Ac Converters    USA    12/957501    1-Dec-10    Published   
   Centralized Power Conditioning    Patent Cooperation Treaty    PCT/US11/55079
   6-Oct-11    Published       Centralized Power Conditioning    USA   
13/267326    6-Oct-11    Published       Protocol And Topology For
Synchronization And Communication Of Networked Power Converters    Patent
Cooperation Treaty    PCT/US12/28156    8-Mar-12    Pending       Protocol And
Topology For Synchronization And Communication Of Networked Power Converters   
USA    13/074225    29-Mar-11    Granted    8120935    21-Feb-12 Live Tank
Resistive Superconductor Fault Current Limiter    USA    12/945974    15-Nov-10
   Published       Circuit To Allow A Static Var Corrector (SVC) System To
Adaptively Gate Thyristor Valves    USA    12/983957    4-Jan-11    Pending   
   Reduced Low Voltage Cable - Degaussing    USA    13/435197    30-Mar-12   
Pending       Internal HTS Splicing And Jumpering    Patent Cooperation Treaty
   PCT/US12/28168    8-Mar-12    Pending      



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Internal HTS Splicing And Jumpering    USA    13/414811    8-Mar-12    Pending
      System For Quick Disconnect Termination Or Connection For Cryogenic
Transfer Lines With Simultaneous Electrical Connection & Method Thereof    USA
   12/231767    5-Sep-08    Published       Wide Electrical Conductor Having
High C-Axis Strength    USA    13/435156    30-Mar-12    Pending      
Superconductive Compounds Having High Transition Temperature & Methods For Their
Use & Preparation    Canada    558106    04-Feb-1988    Pending      
Superconductive Compounds Having High Transition Temperature & Methods For Their
Use & Preparation    USA    09/479810    07-Jun-1995    Granted    8060169   
15-Nov-11 Rotor Bearing    Austria    AT19940001833    26-Sep-94    Granted   
403189    27-Nov-97 Load-Raising Device On A Wind Power Arrangement    Austria
   95931076.4    26-Sep-95    Granted    188276    29-Dec-99 Load-Raising Device
On A Wind Power Arrangement    Austria    19940001834    26-Sep-94    Granted   
401674    25-Nov-96 Load-Raising Device On A Wind Power Arrangement    Denmark
   95931076.4    26-Sep-95    Granted    783630    29-Dec-99 Load-Raising Device
On A Wind Power Arrangement    Germany    95931076.4    26-Sep-95    Granted   
9507537.1    29-Dec-99 Load-Raising Device On A Wind Power Arrangement   
Netherlands    95931076.4    26-Sep-95    Granted    783630    29-Dec-99



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Load-Raising Device On A Wind Power Arrangement    Spain    95931076.4   
26-Sep-95    Granted    2143652    29-Dec-99 Load-Raising Device On A Wind Power
Arrangement    Switzerland    95931076.4    26-Sep-95    Granted    783630   
29-Dec-99 Planetary Gear For Wind Turbines    Austria    95933222.2    5-Oct-95
   Granted    209753    28-Nov-01 Planetary Gear For Wind Turbines    Germany   
95933222.2    5-Oct-95    Granted    9509888.6    28-Nov-01 Planetary Gear For
Wind Turbines    Italy    95933222.2    5-Oct-95    Granted    792415   
28-Nov-01 Planetary Gear For Wind Turbines    Spain    95933222.2    5-Oct-95   
Granted    2166832    28-Nov-01 Wind Power Plant    Austria    98954052.1   
3-Nov-98    Granted    261062    3-Mar-04 Wind Power Plant    Denmark   
98954052.1    3-Nov-98    Granted    1029176    3-Mar-04 Wind Power Plant   
France    98954052.1    3-Nov-98    Granted    1029176    3-Mar-04 Wind Power
Plant    Germany    98954052.1    3-Nov-98    Granted    9810927.7    3-Mar-04
Wind Power Plant    Italy    98954052.1    3-Nov-98    Granted    1029176   
3-Mar-04 Wind Power Plant    Spain    98954052.1    3-Nov-98    Granted   
2214745    3-Mar-04 Wind Power Plant    United Kingdom    98954052.1    3-Nov-98
   Granted    1029176    3-Mar-04 Wind Power Plant    USA    09/530751   
3-Nov-98    Granted    6428274    6-Aug-02



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Adaptor For Fastening Of Rotor Blades Of A Wind Power Plant To A Rotor Hub And
Wind Power Plant With Such Adaptor    Germany    202005007450    11-May-05   
Granted    202005007450U1    14-Jul-05 Power Train Of A Wind Power Plant   
Australia    2005266829    1-Aug-05    Granted    2005266829    10-Mar-11 Power
Train Of A Wind Power Plant    Austria    2004/1319    30-Jul-04    Published   
   Power Train Of A Wind Power Plant    Brazil    PI0512646-0    1-Aug-05   
Pending       Power Train Of A Wind Power Plant    Canada    CA2575095   
1-Aug-05    Granted    CA2575095    18-Jan-11 Power Train Of A Wind Power Plant
   China (PRC)    200580025839    1-Aug-05    Allowed    200580025839   
29-Feb-12 Power Train Of A Wind Power Plant    India    454/KOLNP/2007   
1-Aug-05    Pending       Power Train Of A Wind Power Plant    Korea (ROK)   
10-2007-7003204    1-Aug-05    Pending       Power Train Of A Wind Power Plant
   USA    11/658325    1-Aug-05    Granted    7560824    14-Jul-09 Power Train
Of A Wind Power Plant    USA    12/482912    11-Jun-09    Granted    7816798   
19-Oct-10 Method And Device For Braking The Rotor Of A Wind Energy Plant   
Australia    2006225057    18-Mar-05    Granted    2006225057    15-Mar-12
Method And Device For Braking The Rotor Of A Wind Energy Plant    Austria   
2005/468    18-Mar-05    Granted    500843    15-Apr-06 Method And Device For
Braking The Rotor Of A Wind Energy Plant    Brazil    PI0608534-2    18-Sep-07
   Pending      



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Method And Device For Braking The Rotor Of A Wind Energy Plant    Canada   
2601675    9-Mar-06    Granted    2601675    21-Sep-10 Method And Device For
Braking The Rotor Of A Wind Energy Plant    China (PRC)    200680008824.7   
18-Sep-07    Published       Method And Device For Braking The Rotor Of A Wind
Energy Plant    European Patent Convention    6704743.1    9-Mar-06    Granted
   1866543    16-May-12 Method And Device For Braking The Rotor Of A Wind Energy
Plant    France    6704743.1    9-Mar-06    Granted    1866543    16-May-12
Method And Device For Braking The Rotor Of A Wind Energy Plant    Germany   
6704743.1    9-Mar-06    Granted    1866543    16-May-12 Method And Device For
Braking The Rotor Of A Wind Energy Plant    United Kingdom    6704743.1   
9-Mar-06    Granted    1866543    16-May-12 Method And Device For Braking The
Rotor Of A Wind Energy Plant    European Patent Convention    8015451.1   
9-Mar-06    Published       Method And Device For Braking The Rotor Of A Wind
Energy Plant    India    3731/KOLNP/2007    3-Oct-07    Pending       Method And
Device For Braking The Rotor Of A Wind Energy Plant    Japan    JP20080501103T
   9-Mar-06    Granted    4953469    23-Mar-12 Method And Device For Braking The
Rotor Of A Wind Energy Plant    Korea (ROK)    10-2007-7023734    18-Mar-05   
Granted    961732    28-May-10



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Method And Device For Braking The Rotor Of A Wind Energy Plant    Mexico   
MX/a/2007/011442    9-Mar-06    Granted    276928    25-Jun-10 Method And Device
For Braking The Rotor Of A Wind Energy Plant    USA    11/908570    13-Sep-07   
Published       Differential Gear Of A Wind Power Plant And Method For Changing
Or Switching The Range Of Capacity Of This Differential Gear    Australia   
PCT/AT2007/000498    5-Nov-07    Granted    2007324315    25-Jan-12 Differential
Gear Of A Wind Power Plant And Method For Changing Or Switching The Range Of
Capacity Of This Differential Gear    Austria    2006/1929    21-Nov-06   
Granted    504395    15-May-09 Differential Gear Of A Wind Power Plant And
Method For Changing Or Switching The Range Of Capacity Of This Differential Gear
   Brazil    PI10721387-5    21-May-09    Pending       Differential Gear Of A
Wind Power Plant And Method For Changing Or Switching The Range Of Capacity Of
This Differential Gear    Canada    2670013    5-Nov-07    Pending      
Differential Gear Of A Wind Power Plant And Method For Changing Or Switching The
Range Of Capacity Of This Differential Gear    China (PRC)    200780043122.7   
21-May-09    Published       Differential Gear Of A Wind Power Plant And Method
For Changing Or Switching The Range Of Capacity Of This Differential Gear   
European Patent Convention    7815165.1    3-Jun-09    Published      
Differential Gear Of A Wind Power Plant And Method For Changing Or Switching The
Range Of Capacity Of This Differential Gear    India    3975/DELNP/2009   
17-Jun-09    Pending      



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.    Grant
Date Differential Gear Of A Wind Power Plant And Method For Changing Or
Switching The Range Of Capacity Of This Differential Gear    Japan   2009-537439
   21-May-09    Published       Differential Gear Of A Wind Power Plant And
Method For Changing Or Switching The Range Of Capacity Of This Differential Gear
   Korea (ROK)   10-2009-7012798    19-Jun-09    Pending       Differential Gear
Of A Wind Power Plant And Method For Changing Or Switching The Range Of Capacity
Of This Differential Gear    USA   12/515849    21-May-09    Allowed      
Variable Ratio Gear    Australia   2009242395    18-Aug-10    Granted   
2009242395    15-Dec-11 Variable Ratio Gear    Brazil   PI0906228-9    28-Sep-10
   Pending       Variable Ratio Gear    Canada   2716899    24-Aug-10   
Published       Variable Ratio Gear    China (PRC)   200980000139.3    31-Aug-09
   Allowed       Variable Ratio Gear    European
Patent
Convention   8450047.9    31-Mar-08    Published       Variable Ratio Gear   
India   3014/KOLNP/2010    16-Aug-10    Pending       Variable Ratio Gear   
Korea (ROK)   10-2010-7024391    29-Oct-10    Pending       Variable Ratio Gear
   Patent
Cooperation
Treaty   PCT/EP2009/051011    29-Jan-09    Published      



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Variable Ratio Gear    USA    12/527304    14-Aug-09    Granted    7993240   
9-Aug-11 Control System For Wind Energy Converters    Australia    2009231247   
11-Aug-10    Allowed       Control System For Wind Energy Converters    Brazil
   PI0907068-0    23-Sep-10    Pending       Control System For Wind Energy
Converters    Canada    2714145    4-Aug-10    Published       Control System
For Wind Energy Converters    China (PRC)    200980000179.8    18-Sep-09   
Published       Control System For Wind Energy Converters    European Patent
Convention    8450046.1    31-Mar-08    Published       Control System For Wind
Energy Converters    India    3113/KOLNP/2010    23-Aug-10    Pending      
Control System For Wind Energy Converters    Korea (ROK)    10-2010-7024390   
29-Oct-10    Pending       Control System For Wind Energy Converters    Patent
Cooperation Treaty    PCT/EP2009/050968    29-Jan-09    Published       Control
System For Wind Energy Converters    USA    12/528138    21-Aug-09    Granted   
8154143    10-Apr-12 Development Of A New Tower Cabling    China (PRC)   
200980000200.4    25-Sep-09    Published       Development Of A New Tower
Cabling    European Patent Convention    9718569.8    10-Sep-09    Published   
  



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Development Of A New Tower Cabling    Patent Cooperation Treaty   
PCT/EP2009/053454    24-Mar-09    Published       Development Of A New Tower
Cabling    USA    12/528504    25-Aug-09    Published       Method For Operating
A Wind Energy Converter, Control Device For A Wind Energy Converter, And Wind
Energy Converter    China (PRC)    200980000186.8    22-Sep-09    Published   
   Method For Operating A Wind Energy Converter, Control Device For A Wind
Energy Converter, And Wind Energy Converter    European Patent Convention   
9716196.2    2-Sep-09    Published       Method For Operating A Wind Energy
Converter, Control Device For A Wind Energy Converter, And Wind Energy Converter
   Patent Cooperation Treaty    PCT/EP2009/053302    20-Mar-09    Published   
   Method For Operating A Wind Energy Converter, Control Device For A Wind
Energy Converter, And Wind Energy Converter    USA    12/527952    20-Aug-09   
Published       Generator, Nacelle, And Mounting Method Of A Nacelle Of A Wind
Energy Converter    Australia    2009337789    12-Aug-11    Pending      
Generator, Nacelle, And Mounting Method Of A Nacelle Of A Wind Energy Converter
   Brazil    18110026917 (temp)    14-Jul-11    Pending       Generator,
Nacelle, And Mounting Method Of A Nacelle Of A Wind Energy Converter   
China (PRC)    200980100023.7    27-Jan-10    Published      



--------------------------------------------------------------------------------

Title

  

Country

  

Application No.

  

Application Date

  

Status

  

Grant No.

  

Grant Date

Generator, Nacelle, And Mounting Method Of A Nacelle Of A Wind Energy Converter
   European Patent Convention    9716195.4    9-Sep-09    Granted    2232060   
24-Aug-11 Generator, Nacelle, And Mounting Method Of A Nacelle Of A Wind Energy
Converter    Italy    9716195.4    9-Sep-09    Granted    2232060    24-Aug-11
Generator, Nacelle, And Mounting Method Of A Nacelle Of A Wind Energy Converter
   Spain    9716195.4    9-Sep-09    Granted    2232060    24-Aug-11 Generator,
Nacelle, And Mounting Method Of A Nacelle Of A Wind Energy Converter    United
Kingdom    9716195.4    9-Sep-09    Granted    2232060    24-Aug-11 Generator,
Nacelle, And Mounting Method Of A Nacelle Of A Wind Energy Converter    France
   9716195.4    9-Sep-09    Granted    2232060    24-Aug-11 Generator, Nacelle,
And Mounting Method Of A Nacelle Of A Wind Energy Converter    Germany   
9716195.4    9-Sep-09    Granted    2232060    24-Aug-11 Generator, Nacelle, And
Mounting Method Of A Nacelle Of A Wind Energy Converter    India   
6094/DELNP/2011    10-Aug-11    Pending       Generator, Nacelle, And Mounting
Method Of A Nacelle Of A Wind Energy Converter    Korea (ROK)    10-2011-7018472
   8-Aug-11    Pending       Generator, Nacelle, And Mounting Method Of A
Nacelle Of A Wind Energy Converter    USA    12/528140    21-Aug-09    Granted
   7944077    17-May-11 Foundation Fixing Unit, Wind Energy Converter, And
Method For Fixing A Tower Of A Wind Energy Converter Onto A Foundation   
European Patent Convention    9744669.4    14-Apr-10    Published      



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.   
Grant Date Foundation Fixing Unit, Wind Energy Converter, And Method For Fixing
A Tower Of A Wind Energy Converter Onto A Foundation    Patent
Cooperation
Treaty   PCT/EP2009/063919    22-Oct-09    Published       Foundation Fixing
Unit, Wind Energy Converter, And Method For Fixing A Tower Of A Wind Energy
Converter Onto A Foundation    USA   12/921184    7-Sep-10    Pending      
Retro-Fitting A Wind Energy Converter    Patent
Cooperation
Treaty   PCT/IB2011/051067    14-Mar-11    Published       Retro-Fitting A Wind
Energy Converter    USA   12/751448    31-Mar-10    Allowed       Device For
Adjustment Of A Rotor Blade, Wind Energy Converter, And Method For Adjusting A
Rotor Blade    China (PRC)   200980100756.0    20-Apr-10    Published      
Device For Adjustment Of A Rotor Blade, Wind Energy Converter, And Method For
Adjusting A Rotor Blade    European
Patent
Convention   9755879.5    14-Apr-10    Published       Device For Adjustment Of
A Rotor Blade, Wind Energy Converter, And Method For Adjusting A Rotor Blade   
Patent
Cooperation
Treaty   PCT/EP2009/064999    11-Nov-09    Published       Device For Adjustment
Of A Rotor Blade, Wind Energy Converter, And Method For Adjusting A Rotor Blade
   Brazil   PI112012010966    09-May-12    Pending       Device For Adjustment
Of A Rotor Blade, Wind Energy Converter, And Method For Adjusting A Rotor Blade
   India   4255/DELNP/2012    15-May-12    Pending      



--------------------------------------------------------------------------------

Title

   Country   Application No.    Application Date    Status    Grant No.   
Grant Date Device For Adjustment Of A Rotor Blade, Wind Energy Converter, And
Method For Adjusting A Rotor Blade    USA   12/680999    31-Mar-10    Granted   
8172532    8-May-12 Generator, Nacelle, And Mounting Method Of A Nacelle Of A
Wind Energy Converter    China (PRC)   200980100993.7    14-May-10    Published
      Generator, Nacelle, And Mounting Method Of A Nacelle Of A Wind Energy
Converter    European
Patent
Convention   9782974.1    20-Apr-10    Published       Generator, Nacelle, And
Mounting Method Of A Nacelle Of A Wind Energy Converter    Patent
Cooperation
Treaty   PCT/EP2009/061879    14-Sep-09    Published       Generator, Nacelle,
And Mounting Method Of A Nacelle Of A Wind Energy Converter    USA   12/682818
   13-Apr-10    Granted    8154146    10-Apr-12 Wind Turbine Tower And Method Of
Fabricating A Wind Turbine Tower    Patent
Cooperation
Treaty   PCT/EP2011/054847    29-Mar-11    Pending       Dual-Generator
Arrangement For A Wind Power Plant    Patent
Cooperation
Treaty   PCT/US11/30477    30-Mar-11    Pending       Dynamic Braking And Low
Voltage Ride Through    Patent
Cooperation
Treaty   PCT/US11/30440    30-Mar-11    Pending      



--------------------------------------------------------------------------------

Title

   Country    Application No.    Application Date    Status    Grant No.   
Grant Date Offshore Foundation Structure For Wind Turbines, Corresponding Hull
Structure For Offshore Foundation Structures, And Method Of Forming An Offshore
Foundation Structure For Wind Turbines    Patent
Cooperation
Treaty    PCT/EP2011/054844    29-Mar-11    Pending       Bearing Arrangement,
Wind Energy Converter, Method For Manufacturing A Wind Energy Converter And
Apparatus For Accomplishing The Method    Patent
Cooperation
Treaty    PCT/EP2011/054953    30-Mar-11    Pending       Constant Turning
Resistance Bearing    Patent
Cooperation
Treaty    PCT/IB2011/055674    14-Dec-11    Pending       WEC Components Made Of
UHPC (Ultra High Performance Concrete)    Patent
Cooperation
Treaty    PCT/IB2012050251    18-Jan-12    Pending       LVRT Retrofits For SCIG
Wind Turbines Based On Passive Rectifier And Self Excitation    Patent
Cooperation
Treaty    US2011045825    29-Jul-11    Pending      



--------------------------------------------------------------------------------

TRADEMARKS

 

Trademark

   Country   App. Date    App. No.    Reg. Date    Reg. No.    Status D-VAR   
Argentina   21-Jul-2009    2930622    07-May-2010    2364642    Registered D-VAR
   Australia      1318569    24-Jun-2009    IR1009501    Registered D-VAR   
Brazil   20-Jul-2009    830351124          Allowed D-VAR    Canada   07-Jul-2009
   1443953    22-Jun-2010    770457    Registered D-VAR    Chile   08-Jul-2009
   868720    25-Mar-2010    877947    Registered D-VAR    China (PRC)  
10-Nov-2006    5715065    21-Feb-2011    571065    Registered D-VAR   
European Patent Convention   24-Jun-2009    IR1009501    24-Jun-2009   
IR1009501    Registered D-VAR    India   30-Jun-2009    1834964    18-Feb-2012
   1834964    Registered D-VAR    Korea (ROK)   24-Jun-2009    1009501         
Published D-VAR    Mexico   23-Jul-2009    1020990          Pending D-VAR    New
Zealand   25-Jun-2009    808502    25-Jun-2009    808502    Registered D-VAR   
Patent Cooperation Treaty   24-Jun-2009    IR1009501    30-Jun-2009    IR1009501
   Registered D-VAR    USA   18-Jan-2001    76/195690    15-Jul-2003    2737801
   Registered PQ-IVR    China (PRC)   10-Nov-2006    5715066    09-Jul-2009   
5715066    Registered



--------------------------------------------------------------------------------

Trademark

   Country   App. Date    App. No.    Reg. Date    Reg. No.    Status PQ-IVR   
United States Of America   03-Apr-2003    76/503811    10-Jul-2007    3261435   
Registered American Superconductor SWIRL Logo    China (PRC)   20-Jun-2008   
6795368    14-Sept-2010    6795368    Registered American Superconductor SWIRL
Logo    China (PRC)   20-Jun-2008    6795367    28-Oct-2010    6795367   
Registered American Superconductor SWIRL Logo    Mexico   24-Nov-2010    1137045
   21-Feb-2011    1202771    Registered American Superconductor SWIRL Logo   
United States Of America   17-May-2004    78/419611    04-Jul-2006    3111182   
Registered American Superconductor    United States Of America   17-May-2004   
78/419599    01-Aug-2006    3122641    Registered AMSC    Argentina  
22-Oct-2007    2708757    22-Oct-2008    2254370    Registered AMSC    Australia
  21-Sep-2007    948158    21-Sep-2007    1220736    Registered AMSC    Brazil  
28-Sep-2007    829393803          Pending AMSC    Canada   17-Oct-2007   
1367815          Allowed AMSC    Chile   24-Oct-2007    793150    03-Oct-2008   
829311    Registered AMSC    China (PRC)   10-Nov-2006    5715070    07-Aug-2009
   5715070    Registered AMSC    China (PRC)   10-Nov-2006    5715069   
07-Jun-2010    5715069    Registered AMSC    European Patent Convention  
21-Sept-2007    IR948158    21-Sep-2007    IR948158    Registered AMSC    India
  24-Sep-2007    1605078          Pending AMSC    Korea, Republic of  
21-Sep-2007    IR948158    21-Sep-2007    IR948158    Registered AMSC    Mexico
  09-Nov-2007    894828    30-Nov-2007    1016429    Registered AMSC    New
Zealand   20-Sep-2007    776256    20-Mar-2008    776256    Registered AMSC   
Patent Cooperation Treaty   24-Sep-2007    1605078    21-Sep-2007    IR948158   
Registered AMSC    United States Of America   11-Jun-2004    78/433607   
03-Mar-2009    3584523    Registered Windtec & Design/logo    Argentina  
03-Sep-2007    2769962    09-Sep-2018    2247391    Allowed



--------------------------------------------------------------------------------

Trademark

  

Country

  

App. Date

  

App. No.

  

Reg. Date

  

Reg. No.

  

Status

Windtec & Design/logo

   Australia    10-Sep-2007    1198069    10-Sep-2017    1198069    Registered

Windtec & Design/logo

   Brazil    24-Aug-2007    829322361       804644    Pending

Windtec & Design/logo

   Canada    15-Aug-2007    1359857    18-Aug-2026    825280    Registered

Windtec & Design/logo

   Chile    29-Aug-2007    786700    22-Aug-2018    6294924    Registered

Windtec & Design/logo

   China (PRC)    25-Sep-2007    6294924    27-Aug-2020    6294925    Registered

Windtec & Design/logo

   China (PRC)    25-Sep-2007    6294925    27-Feb-2020    6294926    Registered

Windtec & Design/logo

   China (PRC)    25-Sep-2007    6294926       9294927    Registered

Windtec & Design/logo

   China (PRC)    25-Sep-2007    6294927    25-Sep-2020    006298491   
Registered

Windtec & Design/logo

  

European Patent

Convention

   03-Sep-2007    006298491    03-Sep-2017       Registered

Windtec & Design/logo

   India    20-Aug-2007    1592075          Published

Windtec & Design/logo

   Japan    17-Aug-2007    2007089437    26-Mar-2020    5311739    Registered

Windtec & Design/logo

   Korea, Republic of    22-Aug-2007    20073638    14-Nov-2018    25373   
Registered

Windtec & Design/logo

   Mexico    16-Aug-2007    974377    14-Nov-2018    1106623    Registered

Windtec & Design/logo

   New Zealand    10-Aug-2007    77375    10-Aug-2017    773725    Registered

Windtec & Design/logo

   United States Of America    09-Aug-2007    77/25859    12-Nov-2011      
Allowed American Superconductor & Swirl logo    Argentina    28-Jul-2009   
2932531    07-May-2010    2366391    Registered American Superconductor & Swirl
logo    Australia    30-Jun-2009    1318595    30-Jun-2009    IR1009600   
Registered American Superconductor & Swirl logo    Brazil    20-Jul-2009   
830351132          Published American Superconductor & Swirl logo    Canada   
07-Jul-2009    1443954    05-Jul-2010    771176    Registered American
Superconductor & Swirl logo    Chile    30-Jun-2009    869135    08-Jul-2011   
924065    Registered American Superconductor & Swirl logo    China (PRC)   
10-Nov-2006    5715056    07-Mar-2011    5715056    Registered



--------------------------------------------------------------------------------

Trademark

  

Country

  

App. Date

  

App. No.

  

Reg. Date

  

Reg. No.

  

Status

American Superconductor & Swirl logo    China (PRC)    10-Nov-2006    5715055   
07-Mar-2011    5715055    Registered American Superconductor & Swirl logo   
European Patent Convention    30-Jun-2009    IR1009600    30-Jun-2009   
IR1009600    Registered American Superconductor & Swirl logo    India   
20-Jul-2009    1841667          Pending American Superconductor & Swirl logo   
Korea, Republic of    30-Jun-2009    IR1009600    30-Jun-2009    IR1009600   
Registered American Superconductor & Swirl logo    New Zealand    26-Jun-2009   
808589    11-Feb-2010    808589    Registered American Superconductor & Swirl
logo    Patent Cooperation Treaty    30-Jun-2009    IR1009600    30-Jun-2009   
IR1009600    Registered American Superconductor & Swirl logo    United States Of
America    24-Jun-2009    77/766815    22-Jun-2010    3805786    Registered
SeaTitan (text)    Australia    13-Jul-2010    IR1047301    13-Jul-2010   
IR1047301    Registered SeaTitan (text)    Brazil    13-Jul-2010    830681906   
      Published SeaTitan (text)    Brazil    13-Jul-2010    830681892         
Published SeaTitan (text)    Canada    05-Jul-2010    1487426          Allowed
SeaTitan (text)    China (PRC)    13-Jul-2010    IR1047301    13-Jul-2010   
IR1047301    Registered SeaTitan (text)    European Patent Convention   
12-Jul-2010    009238321    24-Dec-2010    009238321    Registered SeaTitan
(text)    India    07-Jul-2010    190393          Pending SeaTitan (text)   
Japan    13-Jul-2010    IR1047301          Pending SeaTitan (text)    Korea,
Republic of    13-Jul-2010    1047301    21-Jul-2010    1047301    Registered
SeaTitan (text)    Patent Cooperation Treaty    13-Jul-2010    IR1047301   
13-Jul-2010    IR1047301    Registered



--------------------------------------------------------------------------------

Trademark

  

Country

  

App. Date

  

App. No.

  

Reg. Date

  

Reg. No.

  

Status

SeaTitan (text)    United States Of America    14-Jan-2010    77911597         
Allowed AMPERIUM (text)    Australia    08-Mar-2011    1419784    20-Oct-2011   
IR1071446    Registered AMPERIUM (text)    Brazil    16-Mar-2011    830980130   
      Allowed AMPERIUM (text)    Canada    08-Mar-2011    1518200         
Pending AMPERIUM (text)    China (PRC)    08-Mar-2011    IR1071446         
Allowed AMPERIUM (text))    European Patent Convention    08-Mar-2011   
IR1071446          Allowed AMPERIUM (text))    India    17-Mar-2011    217038   
      Pending AMPERIUM (text)    Japan    08-Mar-2011    IR1071446   
08-Mar-2011    1071446    Registered AMPERIUM (text)    Korea, Republic of   
08-Mar-2011    85132153    05-Jan-2012    1071446    Registered AMPERIUM (text)
   Patent Cooperation Treaty    08-Mar-2011    IR1071446    08-Mar-2011   
IR1071446    Registered AMPERIUM (text)    United States of America   
07-Sep-2010    85/132153    10-Jan-2012    4084725    Registered American
Superconductor in CN characters with English text below line    China (PRC)   
01-Apr-2011    9290983          Pending American Superconductor in CN characters
with English text below line    China (PRC)    01-Apr-2011    9290982         
Pending AMSC & Swirl in tear drop    United States of America    12-Oct-2011   
85/445162          Pending Smarter, Cleaner Better Energy (tagline)    United
States of America    25-Jan-2010    85524908          Pending



--------------------------------------------------------------------------------

SOFTWARE LICENSES

 

Product

  

Software Name

  

Component

   Platform / HW
controller    SubComponent   

Description

D-VAR    PM2000 DSPA    Power Module Enclosure (PME)    Inverter control
card    PM2000 converter    Software controls the inverter half of a PM2000
converter pair D-VAR    PM2000 DSPB    Power Module Enclosure (PME)    Inverter
control
card    PM2000 converter    Software controls the inverter half of a PM2000
converter pair D-VAR    PME-Controller    Power Module Enclosure (PME)    PC104
      Software controls the PME cabinet and interfaces between the MCB and the
inverters D-VAR    DAS    Data Acquisition System in Master Control Enclosure
(MCE)    PC104       Software gathers and records data from all the components
in the system to a hard drive D-VAR    MCB-controller    Master Control Board in
the Master Control Enclosure (MCE)    PC104       This unique software is the
brains of a DVAR D-VAR    Human Machine Interface (HMI)    Windows Laptop in
control room    Windows GUI       Application allows customer to interface with
the DVAR D-VAR   

Full Conversion Turbine-Line Side - DSP A

(FC-LSA)

   PMx000 Converter    PM control card       Software that runs on the Line-side
DSP A, for full conversion turbines D-VAR   

Full Conversion Turbine-Line Side - DSP B

(FC-LSB)

   PMx000 Converter    PM control card       Software that runs on the Line-side
DSP B, for full conversion turbines D-VAR   

Full Conversion Turbine-Generator Side - DSP A

(FC-GSA)

   PMx000 Converter    PM control card       For full conversion turbines, this
is the software that runs on Generator-side DSP ASoftware that runs on the
Generator-side DSP A, for full conversion turbines D-VAR   

Full Conversion Turbine-

Generator Side - DSP B (FC-GSB)

   PMx000 Converter    PM control card       Software that runs on the
Generator-side DSP B, for full conversion turbines D-VAR   

Doubly Fed Turbine-Line Side - DSP A

(FC-LSA)

   PMx000 Converter    PM control card       Software that runs on Line-side DSP
A, for Doubly Fed turbines D-VAR   

Doubly Fed Turbine-Line Side - DSP B

(FC-LSB)

   PMx000 Converter    PM control card       Software that runs on Line-side DSP
B, for Doubly Fed turbines



--------------------------------------------------------------------------------

D-VAR    Doubly Fed Turbine-Generator Side - DSP A (FC-GSA)    PMx000 Converter
   PM control card       Software that runs on Generator-side DSP A, for Doubly
Fed turbines D-VAR    Doubly Fed Turbine-Generator Side - DSP B (FC-GSB)   
PMx000 Converter    PM control card       Software that runs on Generator-side
DSP B, for Doubly Fed turbines D-VAR    Software Developers Kit (SDK)    PMx000
Converter    PM control card       Software sold to small organizations (schools
etc.) for prototyping a PM converter in their application D-VAR    DVAR-RT DSP A
   PMx000 Converter    PM control card       Software runs on the DSP A of the
PM converter, used in the DVAR-RT project D-VAR    DVAR-RT DSP B    PMx000
Converter    PM control card       Software runs on the DSP B of the PM
converter, used in the DVAR-RT project D-VAR    WIND-RT    PMx000 Converter   
Next Gen Control Card (NGCC)       Software for the new NGCC



--------------------------------------------------------------------------------

EXHIBIT E

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

Bank Name

  

Account Number

  

Branch Address

   Entity’s Name on
Account   

Description of purpose of account

Silicon Valley Bank   

1.       3300415781

2.       3300864510

3.       3300824400 - SVBSP000609

4.       3300824320 - SVBSP000437

5.       3300824335 - SVBSP000564

6.       3300824354 - SVBSP000588

7.       3300824369 - SVBSP000589

8.       3300824373 - SVBSP000609

  

275 Grove Street

Newton, MA 02462

617-630-4120

   American
Superconductor
Corporation   

1.       Operating

2.       Cash Collateral/ Money Market

3.       Cash Collateral/ Money Market

4.       Cash Collateral/ Money Market

5.       Cash Collateral/ Money Market

6.       Cash Collateral/ Money Market

7.       Cash Collateral/ Money Market

8.       Cash Collateral/ Money Market

Barclays Capital Inc.   

9.       834-54776

10.     834-60878

  

125 High St

16th floor

Boston, MA 02110

617-342-4187

   American
Superconductor
Corporation   

9.       Cash/Liquidity

10.     Investment

Bank of America   

11.     000057196818

12.     002220016772

13.     5A2-01F09-1-5 QBR

14.     002220017079

  

100 Federal Street

MA5-100-08-12

Boston, MA 02110

617-434-0202

   American
Superconductor
Corporation   

11.     MA Operating

12.     MA Positive Pay

13.     Money Market

14.     WI Positive Pay

Bank of America   

15.     004602291543

  

100 Federal Street

MA5-100-08-12

Boston, MA 02110

617-434-0202

   Superconductivity,
Inc.   

15.     WI Operating

Bank of America   

16.     004634431407

  

100 Federal Street

MA5-100-08-12

Boston, MA 02110

617-434-0202

   AMSC Wisconsin
Wind LLC   

16.     Operating

HSBC Bank USA   

17.     005557704

  

125 High Street

Oliver Tower

Floor 16

Boston, MA 02110

617-292-8485

   American
Superconductor
Corporation   

17.     Cash Collateral



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated as of June
    , 2012 and all ancillary documents entered into in connection with such Loan
and Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc. (“Hercules”) as Lender and AMERICAN SUPERCONDUCTOR
CORPORATION (the “Company”) as Borrower. All capitalized terms not defined
herein shall have the same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is duly authorized, in his capacity as an Officer and not
in his individual capacity, to provide certification of information regarding
the Company; hereby certifies that in accordance with the terms and conditions
of the Loan Agreement, the Company is in compliance for the period ending
                    of all covenants, conditions and terms and hereby reaffirms
that all representations and warranties contained therein are true and correct
on and as of the date of this Compliance Certificate with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, after giving effect in all
cases to any standard(s) of materiality contained in the Loan Agreement as to
such representations and warranties. Attached are the required documents
supporting the above certification. The undersigned further certifies that these
are prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statement and subject to normal year end
adjustments) and are consistent from one period to the next except as explained
below.

 

REPORTING REQUIREMENT    REQUIRED    CHECK IF
ATTACHED

Interim Financial Statements

   Monthly within 30 days   

Interim Financial Statements

   Quarterly within 45 days   

Audited Financial Statements

   FYE within 150 days   

 

Very Truly Yours,

AMERICAN SUPERCONDUCTOR CORPORATION

By:

 

 

Name:

 

Its:

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[            ], 20[    ], and is entered into by and between            ., a
            corporation (“Subsidiary”), and HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation, as a Lender.

RECITALS

A. Subsidiary’s Affiliate, AMERICAN SUPERCONDUCTOR CORPORATION (“Company”) [has
entered/desires to enter] into that certain Loan and Security Agreement dated as
of June     , 2012, with Lender, as such agreement may be amended (the “Loan
Agreement”), together with the other agreements executed and delivered in
connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were Borrower (as defined in
the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, (a) that with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [            ], (b) that Lender shall have no
duties, responsibilities or obligations to Subsidiary arising under or related
to the Loan Agreement or the other agreements executed and delivered in
connection therewith, (c) that if Subsidiary is covered by Borrower’s insurance,
Subsidiary shall not be required to maintain separate insurance or comply with
the provisions of Section 6.4 of the Loan Agreement, and (d) that as long as
Borrower satisfies the requirements of Section 6.1 of the Loan Agreement,
Subsidiary shall not have to provide Lender separate Financial Statements.
Rather, to the extent that Lender has any duties, responsibilities or
obligations arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith, those duties,
responsibilities or obligations shall flow only to Company and not to Subsidiary
or any other person or entity. By way of example (and not an exclusive list):
(a) Lender’s providing notice to Company in accordance with the Loan Agreement
or as otherwise agreed between Company and Lender shall be deemed provided to
Subsidiary; (b) a Lender’s providing an Advance to Company shall be deemed an
Advance to Subsidiary; and (c) Subsidiary shall have no right to request an
Advance or make any other demand on Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

                                                                 .

 

  By:     Name:     Title:     Address:     Telephone:  

 

  Facsimile:  

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

  By:  

 

  Name:  

 

  Title:  

 

 

Address: 400 Hamilton Ave., Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060



--------------------------------------------------------------------------------

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Re: Loan and Security Agreement dated as of June     , 2012 between AMERICAN
SUPERCONDUCTOR CORPORATION (“Borrower”) and Hercules Technology Growth Capital,
Inc. (“Company”) (the “Agreement”)

In connection with the above referenced Agreement, Borrower hereby authorizes
the Company to initiate debit entries for the periodic payments due under the
Agreement to Borrower’s account indicated below. Borrower authorizes the
depository institution named below to debit to such account.

 

DEPOSITORY NAME   BRANCH CITY   STATE AND ZIP CODE TRANSIT/ABA NUMBER   ACCOUNT
NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

AMERICAN SUPERCONDUCTOR CORPORATION

 

By:  

 

Date:  



--------------------------------------------------------------------------------

Schedules to AMSC-Hercules Loan Agreement

Schedule 1

Subsidiaries

 

Name

 

Location of Formation/Incorporation

AMSC Australia Pty Ltd (*)   Australia AMSC India Private Limited (*)   India
AMSC Austria GmbH (*)   Austria AMSC Wisconsin Wind LLC (*)   Delaware AMSC
United Kingdom Limited (*)   United Kingdom ASC Devens LLC (*)   Delaware ASC
Securities Corp. (*)   Massachusetts NST Asset Holding Corporation (*)  
Delaware Superconductivity, Inc. (*)   Delaware Suzhou AMSC Super Conductor Co.,
Ltd. (*)   China American Superconductor Europe LLC (*)   Delaware American
Superconductor Europe GmbH (*)   Germany American Superconductor Korea Co., Ltd.
(*)   South Korea American Superconductor Canada Limited (*)   Canada American
Superconductor Singapore PTE. Ltd. (*)   Singapore American Superconductor
Europe C.V. (*)   The Netherlands

American Superconductor Europe B.V.

(wholly-owned subsidiary of American

Superconductor Europe C.V. )

  The Netherlands

 

* Wholly owned subsidiary of Borrower.



--------------------------------------------------------------------------------

Schedule 1A

Existing Permitted Indebtedness

 

1. Indebtedness evidenced by any 7% Senior Convertible Note, including all
Senior Convertible Notes issued in exchange, transfer or replacement thereof,
issued pursuant to the Securities Purchase Agreement, dated as of April 4, 2012,
by and between Borrower and each of the investors listed on the Schedule of
Buyers attached thereto.

 

2. Intercompany Loan Agreement, dated as of January 16, 2012, by and between
Borrower and AMSC Austria GmbH.

 

3. Confidential Settlement Agreement and Release, dated May 16, 2012, by and
among Moog Unna GmbH, Borrower and Borrower’s wholly-owned Austrian subsidiary
AMSC Austria GmbH.

 

4. Offer (Settlement Agreement) by and among KEB Antriebstechnik Austria GmbH,
Borrower and Borrower’s wholly-owned Austrian subsidiary AMSC Austria GmbH.



--------------------------------------------------------------------------------

Schedule 1B

Existing Permitted Investments

 

1. Borrower holds 4,361,939 Common Units of Tres Amigas, LLC, a Delaware limited
liability company. This ownership represents approximately 25% of the issued and
outstanding equity of Tres Amigas, LLC as of January 2012.

 

2. Borrower, through its wholly-owned Austrian subsidiary, AMSC Austria GmbH,
holds 100,000 Redeemable Ordinary Shares, each with a par value of £0.01, of
Blade Dynamics Limited, a company organized under the laws of England. This
ownership represents approximately 25% of the issued and outstanding equity of
Blade Dynamics Limited as of January 2012.

 

3. Intercompany loan made by Borrower to its wholly-owned Chinese subsidiary,
Suzhou AMSC Super Conductor Co., Ltd.



--------------------------------------------------------------------------------

Schedule 1C

Existing Permitted Liens

 

Name of Holder of Lien/Encumbrance

 

Description of Property Encumbered

GFC Leasing, a division of Gordon Flesch Co., Inc. (DE filing)   Image runners
U.S. Bancorp (DE filing)   Certain equipment Electro Rent Corporation (DE
filing)   Specific rented equipment (hi frequency transformers and related
equipment) U.S. Bancorp (DE filing)   Certain equipment HSBC Bank USA, National
Association (DE filing)   Deposit Account containing approximately $3,700,000 in
cash to collateralize the Company’s letter of credit with HSBC Air Liquide
Industrial U.S., LP (MA filing)   Specific equipment (liquid nitrogen storage
vessel, vaporizer, and other related equipment) US Bancorp (MA filing)   Copiers
Silicon Valley Bank   Money Market Account(s) containing approximately
$16,000,000 in cash to collateralize the Company’s letter(s) of credit issued by
Silicon Valley Bank



--------------------------------------------------------------------------------

Schedule 5.3

Consents, Etc.

None.



--------------------------------------------------------------------------------

Schedule 5.5

Actions Before Governmental Authorities

Controversy with Sinovel Wind Group Co., Ltd.

Controversy with S & C Electric Company

Controversy with Ghodawat Energy Pvt Ltd.

Controversy with SIP Shineful Technology Ltd.

Controversy with John J. Kenney, Jr.

Controversies with respect to securities litigation disclosed in the Borrower’s
filings with the United States Securities and Exchange Commission made pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(all of the foregoing filed prior to the date hereof, as each may have been
amended, and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein)

Controversies arising out of or related to any adverse purchase commitment
described below:

Adverse purchase commitments in excess of the Company’s estimated future demand
from certain of its customers in China.



--------------------------------------------------------------------------------

Schedule 5.8

Tax Matters

None.



--------------------------------------------------------------------------------

Schedule 5.9

Intellectual Property Claims

None.



--------------------------------------------------------------------------------

Schedule 5.10

Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 5.11

Borrower Products

None.